19-11608-mew           Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29                     Main Document
                                                   Pg 1 of 76


     Joshua A. Sussberg, P.C.                                   Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                 KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                       KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                         300 North LaSalle
     601 Lexington Avenue                                       Chicago, Illinois 60654
     New York, New York 10022                                   Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                             Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )   Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )   Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )   (Jointly Administered)
                                                                     )
                                                                     )

      GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY, AND
       DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
             LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) have
 filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
 Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the Southern
 District of New York (the “Court”). The Debtors, with the assistance of their legal and financial
 advisors, prepared the Schedules and Statements in accordance with section 521 of title 11 of the
 United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and Rule 1007 of the
 Federal Rules of Bankruptcy Procedure.

        Marc Pfefferle has signed each set of Schedules and Statements. Mr. Pfefferle serves as
 Chief Executive Officer of Debtor Hollander Sleep Products, LLC and is an authorized signatory
 for each of the Debtors in these chapter 11 cases. In reviewing and signing the Schedules and
 Statements, Mr. Pfefferle has necessarily relied upon the efforts, statements, advice, and
 representations of personnel of the Debtors and their legal and financial advisors. In light of the

 1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
      Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
      Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
      of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.




 KE 62188637
19-11608-mew       Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29             Main Document
                                            Pg 2 of 76


 size and complexity of the Debtors’ business, Mr. Pfefferle has not (and could not have) personally
 verified the accuracy of each such statement and representation, including, but not limited to,
 statements and representations concerning amounts owed to creditors.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
 from their books and records that was available at the time of such preparation. Although the
 Debtors have made every reasonable effort to ensure the accuracy and completeness of the
 Schedules and Statements, subsequent information or discovery may result in material changes to
 the Schedules and Statements. As a result, inadvertent errors or omissions may exist. Accordingly,
 the Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant the
 accuracy or completeness of the data that is provided herein and shall not be liable for any loss or
 injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
 negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
 communicating, or delivering the information contained in the Schedules and Statements.

         For the avoidance of doubt, the Debtors reserve their rights to amend and supplement the
 Schedules and Statements as may be necessary or appropriate but expressly do not undertake any
 obligation to update, modify, revise, or re-categorize the information provided in the Schedules
 and Statements or to notify any third party should the information be updated, modified, revised,
 or re-categorized, except as required by applicable law or order of the Court.

        In no event shall the Debtors or their directors, officers, agents, attorneys, and financial
 advisors be liable to any third party for any direct, indirect, incidental, consequential, or special
 damages (including, but not limited to, damages arising from the disallowance of a potential claim
 against the Debtors or damages to business reputation, lost business, or lost profits), whether
 foreseeable or not and however caused, even if the Debtors or their directors, officers, agents,
 attorneys, or financial advisors are advised of the possibility of such damages.

                           Global Notes and Overview of Methodology

 1.      Description of Cases. On May 19, 2019 (the “Petition Date”), each of the Debtors filed
         voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
         operating their businesses and managing their property as debtors in possession pursuant
         to sections 1107(a) and 1108 of the Bankruptcy Code. These cases are being jointly
         administered. Notwithstanding the joint administration of the Debtors’ cases for
         procedural purposes, each Debtor has filed its own Schedules and Statements.
         The information provided herein, except as otherwise noted, is reported as of the close of
         business on the Petition Date.

 2.      Global Notes Control. These Global Notes pertain to and comprise an integral part of
         each of the Schedules and Statements and should be referenced in connection with any
         review thereof. In the event that the Schedules and Statements conflict with these Global
         Notes, these Global Notes shall control.

 3.      Reservations and Limitations. Reasonable efforts have been made to prepare and file
         complete and accurate Schedules and Statements; however, as noted above, inadvertent
         errors or omissions may exist. The Debtors reserve all rights to amend and supplement the


                                                  2

 KE 62188637
19-11608-mew       Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29                Main Document
                                            Pg 3 of 76


         Schedules and Statements as may be necessary or appropriate. Nothing contained in the
         Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an admission
         of any kind with respect to these chapter 11 cases, including, but not limited to, any rights
         or claims of the Debtors against any third party or issues involving substantive
         consolidation, equitable subordination, or defenses or causes of action arising under the
         provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable bankruptcy
         or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
         rights contained elsewhere in the Global Notes does not limit in any respect the general
         reservation of rights contained in this paragraph.

         (a)    No Admission. Nothing contained in the Schedules and Statements is intended or
                should be construed as (i) an admission or stipulation of the validity of any claim
                against the Debtors or any assertion made therein or herein or (ii) a waiver of the
                Debtors’ rights to dispute any claim or assert any cause of action or defense against
                any party.

         (b)    Recharacterization and Classifications. Notwithstanding that the Debtors have
                made reasonable efforts to correctly characterize, classify, categorize, or designate
                certain claims, assets, executory contracts, unexpired leases, and other items
                reported in the Schedules and Statements, the Debtors nonetheless may have
                improperly characterized, classified, categorized, or designated certain items.
                The Debtors reserve all rights to recharacterize, reclassify, recategorize, or
                redesignate items reported in the Schedules and Statements at a later time as is
                necessary and appropriate.

                For the avoidance of doubt, listing (i) a claim on Schedule D as “secured,”
                (ii) a claim on Schedule E/F as “priority” or “unsecured,” or (iii) a contract on
                Schedule G as “executory” or “unexpired” does not constitute an admission by the
                Debtors of the legal rights of the claimant or contract counterparty or a waiver of
                the Debtors’ rights to recharacterize or reclassify such claim or contract.

         (c)    Claims Description. Any failure to designate a claim on the Schedules and
                Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
                admission by the Debtors that such amount is not “disputed,” “contingent,” or
                “unliquidated.” Each Debtor reserves all rights to dispute, or assert offsets or
                defenses to, any claim reflected on its respective Schedules and Statements on any
                grounds, including, without limitation, liability or classification, or to otherwise
                subsequently designate such claims as “disputed,” “contingent,” or “unliquidated”
                or object to the extent, validity, enforceability, priority, or avoidability of any claim.
                Moreover, listing a claim does not constitute an admission of liability by the
                Debtors against which the claim is listed or by any of the Debtors. The Debtors
                reserve all rights to amend their Schedules and Statements as necessary and
                appropriate, including, but not limited to, with respect to claim description and
                designation.

         (d)    Estimates and Assumptions. The preparation of the Schedules and Statements
                required the Debtors to make reasonable estimates and assumptions with respect to


                                                    3

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 4 of 76


               the reported amounts of assets and liabilities, the amount of contingent assets and
               contingent liabilities on the date of the Schedules and Statements, and the reported
               amounts of revenues and expenses during the applicable reporting periods. Actual
               results could differ from such estimates.

         (e)   Causes of Action. Despite reasonable efforts, the Debtors may not have identified
               all current and potential causes of action the Debtors may have against third parties
               in their respective Schedules and Statements, including, without limitation,
               avoidance actions arising under chapter 5 of the Bankruptcy Code and actions under
               other relevant bankruptcy and non-bankruptcy laws to recover assets. The Debtors
               reserve all rights with respect to any causes of action, and nothing in these Global
               Notes or the Schedules and Statements should be construed as a waiver of any such
               causes of action.

         (f)   Intellectual Property Rights. Exclusion of certain intellectual property should not
               be construed as an admission that such intellectual property rights have been
               abandoned, have been terminated or otherwise expired by their terms, or have been
               assigned or otherwise transferred pursuant to a sale, acquisition, or other
               transaction. Conversely, inclusion of certain intellectual property rights should not
               be construed as an admission that such intellectual property rights have not been
               abandoned, have not been terminated or otherwise expired by their terms, or have
               not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
               transaction.

         (g)   Insiders. In the circumstance where the Schedules and Statements require
               information regarding “insiders,” the Debtors have included information with
               respect to certain individuals who the Debtors believe may be included in the
               definition of “insider” set forth in section 101(31) of the Bankruptcy Code during
               the relevant time periods. Such individuals may no longer serve in such capacities.
               In the interest of additional disclosure, the Debtors have also included certain
               individuals who may have officer titles in their responses to Statements, Part 13,
               Question 28.

               The listing of a party as an insider for purposes of the Schedules and Statements is
               not intended to be, nor should it be, construed as an admission of any fact, right,
               claim, or defense, and all such rights, claims, and defenses are hereby expressly
               reserved. Information regarding the individuals listed as insiders in the Schedules
               and Statements has been included for informational purposes only and such
               information may not be used for (1) the purposes of determining (i) control of the
               Debtors, (ii) the extent to which any individual exercised management
               responsibilities or functions or corporate decision-making authority over the
               Debtors, or (iii) whether such individual could successfully argue that he or she is
               not an insider under applicable law, including the Bankruptcy Code and federal
               securities laws, or with respect to any theories of liability or (2) any other purpose.




                                                 4

 KE 62188637
19-11608-mew     Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29            Main Document
                                          Pg 5 of 76


 4.      Methodology.

         (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
               financial statements prepared in accordance with Generally Accepted Accounting
               Principles in the United States (“GAAP”), nor are they intended to be fully
               reconciled to the financial statements of each Debtor. The Schedules and
               Statements contain unaudited information that is subject to further review and
               potential adjustment. The Schedules and Statements reflect the Debtors’
               reasonable efforts to report the assets and liabilities of each Debtor on an
               unconsolidated basis.

         (b)   Confidential Information. There may be instances in the Schedules and
               Statements where the Debtors deemed it necessary and appropriate to redact from
               the public record information such as names, addresses, or amounts. Typically,
               the Debtors have used this approach because of a confidentiality agreement
               between the Debtors and a third party, for the protection of sensitive commercial
               information, or for the privacy of an individual.

         (c)   Umbrella or Master Agreements. Contracts and leases listed in the Schedules
               and Statements may be umbrella or master agreements that cover relationships with
               some or all of the Debtors. Where relevant, such agreements have been listed in
               the Schedules and Statements only of the Debtor entity that signed the original
               umbrella or master agreement. Other Debtors, however, may be liable together
               with such Debtor on account of such agreements and the Debtors reserve all rights
               to amend the Schedules and Statements to reflect changes regarding the liability of
               the Debtors with respect to such agreements, if appropriate.

         (d)   Executory Contracts. Although the Debtors have made diligent attempts to
               attribute an executory contract to its rightful Debtor, in certain instances,
               the Debtors may have inadvertently failed to do so due to the complexity and size
               of the Debtors’ business. Accordingly, the Debtors reserve all of their rights with
               respect to the named parties of any and all executory contracts, including the right
               to amend Schedule G.

               The contracts, agreements, and leases listed on Schedule G may have expired or
               may have been modified, amended, or supplemented from time to time by various
               amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
               other documents, instruments, and agreements that may not be listed therein despite
               the Debtors’ use of reasonable efforts to identify such documents. Further, unless
               otherwise specified on Schedule G, each executory contract or unexpired lease
               listed thereon shall include all final exhibits, schedules, riders, modifications,
               declarations, amendments, supplements, attachments, restatements, or other
               agreements made directly or indirectly by any executed agreement, instrument, or
               other document that in any manner affects such executory contract or unexpired
               lease, without respect to whether such agreement, instrument, or other document is
               listed thereon.



                                                5

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29             Main Document
                                           Pg 6 of 76


         (e)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
               may properly be disclosed in multiple parts of the Statements and Schedules.
               To the extent these disclosures would be duplicative, the Debtors have determined
               to only list such assets, liabilities, and prepetition payments once.

         (f)   Net Book Value. In certain instances, current market valuations for individual
               items of property and other assets are neither maintained by nor readily available
               to the Debtors. Accordingly, unless otherwise indicated, the Schedules and
               Statements reflect net book values as of May 19, 2019. Market values may vary,
               at some times materially, from net book values. The Debtors believe that it would
               be an inefficient use of estate assets for the Debtors to obtain the current market
               values of their property and other assets. Accordingly, the Debtors have indicated
               in the Schedules and Statements that the market values of certain assets and
               liabilities are undetermined. Assets that have been fully depreciated or that were
               expensed for accounting purposes either do not appear in these Schedules and
               Statements or are listed with a zero-dollar value, as such assets have no net book
               value. The omission of an asset from the Schedules and Statements does not
               constitute a representation regarding the ownership of such asset, and any such
               omission does not constitute a waiver of any rights of the Debtors with respect to
               such asset.

         (g)   Undetermined Amounts. The description of an amount as “undetermined” is not
               intended to reflect upon the materiality of such amount.

         (h)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
               Debtors are scheduled as “unliquidated.”

         (i)   Totals. All totals that are included in the Schedules and Statements represent totals
               of all known amounts. To the extent there are unknown or undetermined amounts,
               the actual total may be different from the listed total.

         (j)   Property and Equipment. The Debtors may lease furniture, fixtures, and
               equipment from certain third-party lessors. Any such leases are listed in the
               Schedules and Statements. Nothing in the Schedules and Statements is, or should
               be construed as, an admission as to the determination of the legal status of any lease
               (including whether any lease is a true lease or a financing arrangement), and the
               Debtors reserve all rights with respect thereto.

         (k)   Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
               and postpetition periods based on the information and research conducted in
               connection with the preparation of the Schedules and Statements. As additional
               information becomes available and further research is conducted, the allocation of
               liabilities between the prepetition and postpetition periods may change.

         (l)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
               payables pursuant to Court orders, including the Interim Order (I) Authorizing the
               Debtors to Pay Prepetition Claims of (A) Lien Claimants, (B) Import Claimant,


                                                 6

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 7 of 76


               (C) 503(B)(9) Claimants, (D) Foreign Vendors, and (E) Critical Vendors,
               (II) Confirming Administrative Expense Priority of Outstanding Orders, and
               (III) Granting Related Relief [Docket No. 49]. As such, outstanding liabilities may
               have been reduced by any court-approved postpetition payments made on account
               of prepetition payables. Where and to the extent these liabilities have been satisfied
               as of the date hereof, they are not listed in the Schedules and Statements. In some
               instances, the Debtors have the authority to pay a prepetition liability but that
               amount remains unpaid or is partially paid as of the filing of the Schedules. In such
               cases, these amounts are marked as “contingent.” To the extent the Debtors later
               pay any amount of the claims listed in the Schedules and Statements pursuant to
               any orders entered by the Court, the Debtors reserve all rights to amend or
               supplement the Schedules and Statements or to take other action, such as filing
               claims objections, as is necessary and appropriate to avoid overpayment or
               duplicate payments for liabilities. Nothing contained herein should be deemed to
               alter the rights of any party in interest to contest a payment made pursuant to an
               order of the Court where such order preserves the right to contest.

         (m)   Credits and Adjustments. The claims of individual creditors for, among other
               things, goods, products, services, or taxes are listed as the amounts entered on the
               Debtors’ books and records and may either (a) not reflect credits or other
               adjustments due from such creditors to the Debtors or (b) be net of accrued credits
               or other adjustments that are actually owed by a creditor to the Debtors on a
               postpetition basis on account of such credits or other adjustments earned from
               prepetition payments and critical vendor payments, if applicable. The Debtors
               reserve all of their rights with regard to such credits or other adjustments, including,
               but not limited to, the right to modify the Schedules, assert claims objections and/or
               setoffs with respect to the same, or apply such adjustments in the ordinary course
               of business on a postpetition basis.

         (n)   Intercompany Claims. Receivables and payables among the Debtors are reported
               on Schedule A/B and Schedule E/F, respectively. The listing of any amounts with
               respect to such receivables and payables is not, and should not be construed as, an
               admission of the characterization of such balances as debt, equity, or otherwise.
               For the avoidance of doubt, the Debtors reserve all rights, claims, and defenses in
               connection with any and all intercompany receivables and payables, including with
               respect to the characterization of intercompany claims, loans, and notes.

         (o)   Guarantees and Other Secondary Liability Claims. The Debtors have exercised
               reasonable efforts to locate and identify guarantees of their executory contracts,
               unexpired leases, secured financings, and other such agreements. Where
               guarantees have been identified, they have been included in the relevant Schedules
               G and H for the affected Debtor. The Debtors may have inadvertently omitted
               guarantees embedded in their contractual agreements and may identify additional
               guarantees as they continue to review their books, records, and contractual
               agreements. The Debtors reserve their rights, but are not required, to amend the
               Schedules and Statements if additional guarantees are identified.



                                                  7

 KE 62188637
19-11608-mew      Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                            Pg 8 of 76


         (p)    Excluded Assets and Liabilities. The Debtors have potentially excluded the
                following categories of assets and liabilities from the Schedules and Statements:
                certain deferred charges, accounts, or reserves recorded only for purposes of
                complying with the requirements of GAAP; deferred tax assets and liabilities;
                certain intangibles; deferred revenue accounts; and certain accrued liabilities.
                Other immaterial assets and liabilities may also have been excluded.

         (q)    Liens. The inventories, property, and equipment listed in the Schedules and
                Statements are presented without consideration of any liens.

         (r)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
                To the extent any amounts had to be converted to U. S. dollars, the conversion rate
                used was as of May 19, 2019.

         (s)    Controlling Shareholders. For purposes of the Schedules and Statements, the
                Debtors define “controlling shareholders” to include entities that directly hold in
                excess of 20% of the voting shares of the applicable Debtor entity. Entities listed
                as “controlling shareholders” have been included for informational purposes only.
                The Debtors do not take any position with respect to such entity’s influence over
                the control of the Debtors or whether such entity could successfully argue that it is
                not a “controlling shareholder” under applicable law, including the federal
                securities laws, or with respect to any theories of liability or for any other purpose.

         (t)    Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
                course of business. Such setoffs and nettings may occur due to a variety of
                transactions or disputes including, but not limited to, intercompany transactions,
                counterparty settlements, pricing discrepancies, credits, rebates, returns, refunds,
                and negotiations and/or disputes between the Debtors and their customers and/or
                suppliers. These normal, ordinary course setoffs and nettings are common to the
                industry. Due to the voluminous nature of setoffs and nettings, it would be unduly
                burdensome and costly for the Debtors to list each such transaction. Therefore,
                although such setoffs and other similar rights may have been accounted for when
                scheduling certain amounts, these ordinary course setoffs are not independently
                accounted for and, as such, are or may be excluded from the Schedules and
                Statements. In addition, some amounts listed in the Schedules and Statements may
                have been affected by setoffs or nettings by third parties of which the Debtors are
                not yet aware and/or of which the Debtors have approved to effectuate in the claims
                process of their chapter 11 cases. The Debtors reserve all rights to challenge any
                setoff and/or recoupment rights that may be asserted.

 5.      Specific Schedules Disclosures.

         (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
                Prepayments. Details with respect to the Debtors’ cash management system and
                bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
                Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                Management System, (B) Honor Certain Prepetition Obligations Related Thereto,


                                                  8

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29             Main Document
                                           Pg 9 of 76


               (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
               Transactions, and (II) Granting Related Relief [Docket No. 4] (the “Cash
               Management Motion”) and the interim order of the Court granting the Cash
               Management Motion [Docket No. 47].

               The Debtors’ cash balances are as of May 19, 2019.

         (b)   Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
               in Incorporated and Unincorporated Businesses, including any Interest in an
               LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
               partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
               undetermined amounts on account of the fact that the fair market value of such
               ownership is dependent on numerous variables and factors and may differ
               significantly from their net book value.

         (c)   Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
               Collectibles. Dollar amounts are presented net of accumulated depreciation and
               other adjustments. Furniture and fixtures are recorded as a single line item on the
               Debtors’ books and records, and, as a result, the Debtors have disclosed these items
               together in response to Question 39. The Debtors believe it would be unduly
               burdensome and costly for the Debtors to separate this line item into separate
               responses for Questions 39 and 40.

         (d)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
               impairments and other adjustments. The value of all assets listed on Schedule A/B
               are as of May 19, 2019.

               Additionally, the Debtors may receive refunds for sales and use tax at various times
               throughout their fiscal year. As of the Petition Date, however, certain of these
               amounts are unknown to the Debtors and, accordingly, may not be listed on
               Schedule A/B.

               Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
               including Counterclaims of the Debtors and Rights to Setoff Claims. In the
               ordinary course of their businesses, the Debtors may have accrued, or may
               subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, credits,
               rebates, or refunds with their customers and suppliers or potential warranty claims
               against their suppliers. Additionally, certain of the Debtors may be party to pending
               litigation in which such Debtor has asserted, or may assert, claims as a plaintiff or
               counter-claims and/or cross-claims as a defendant. Because such claims are
               unknown to the Debtors and not quantifiable as of the Petition Date, they are not
               listed on Schedule A/B, Part 11.

               Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
               policies and related information is available in the Debtors’ Motion for Entry of an
               Order (I) Authorizing the Debtors to (A) Continue Insurance Coverage Entered
               Into Prepetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,


                                                 9

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 10 of 76


               Supplement, Modify, or Purchase Insurance Coverage, and (C) Continue to Pay
               Brokerage Fees, and (II) Granting Related Relief [Docket No. 15]. The Debtors
               believe that there is little or no cash value to the vast majority of such insurance
               policies. Such policies have all been included on Schedule A/B, Part 11, with
               values listed as “undetermined.”

               Executory Contracts and Unexpired Leases. Because of the large number of the
               Debtors’ executory contracts and unexpired leases, as well as the size and scope of
               such documents, the Debtors have not attached such agreements to Schedule A/B.
               Instead, the Debtors have only listed such agreements on Schedule G.

         (e)   Schedule D – Creditors Who Have Claims Secured by Property. Except as
               otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
               reserve their rights to dispute or challenge the validity, perfection, or immunity
               from avoidance of any lien purported to be granted or perfected in any specific asset
               to a secured creditor listed on Schedule D. Moreover, although the Debtors have
               scheduled claims of various creditors as secured claims, the Debtors reserve all
               rights to dispute or challenge the secured nature of any such creditor’s claim or the
               characterization of the structure of any such transaction or any document or
               instrument related to such creditor’s claim, including the Debtors’ rights pursuant
               to paragraph 42 of the Interim Order (A) Authorizing the Debtors to Obtain
               Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral,
               (C) Granting Liens and Providing Superpriority Administrative Expense Status,
               (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the
               Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief
               [Docket No. 53].

               The descriptions provided in Schedule D are intended only to be a summary.
               Reference to the applicable agreements and other related relevant documents is
               necessary for a complete description of the collateral and the nature, extent, and
               priority of any liens. In certain instances, a Debtor may be a co-obligor,
               co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
               no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
               of creditors that are otherwise satisfied or discharged by other entities.

               The Debtors have not included on Schedule D parties that may believe such claims
               are secured through setoff rights or inchoate statutory lien rights. Although there
               are multiple parties that hold a portion of the debt included in the secured facilities,
               only the administrative agents have been listed for purposes of Schedule D.

         (f)   Schedule E/F – Creditors Who Have Unsecured Claims.

               Part 1 – Creditors with Priority Unsecured Claims. Pursuant to the Interim Order
               (A) Authorizing the Payment of Certain Prepetition Taxes and Fees and
               (B) Granting Related Relief [Docket No. 86] (the “Interim Taxes Order”), the
               Debtors have been granted the authority to pay, in their discretion, certain tax
               liabilities that accrued prepetition. Accordingly, any unsecured priority claims


                                                 10

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 11 of 76


               based upon prepetition tax accruals that have been paid pursuant to the Interim
               Taxes Order are not listed in Schedule E.

               Furthermore, pursuant to the Interim Order (I) Authorizing the Debtors to (A) Pay
               Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
               Employee Expenses, and (B) Continue Employee Benefits Programs and
               (II) Granting Related Relief [Docket No. 48], the Debtors received interim
               authority to pay certain prepetition obligations, including to pay employee wages
               and other employee benefits, incurred in the ordinary course of business.
               The Debtors believe that certain non-insider employee claims for prepetition
               amounts related to ongoing payroll and benefits, whether allowable as a priority or
               nonpriority claim, have been satisfied, and such satisfied amounts are not listed.
               To the extent non-insider severance benefits have not been paid up to the statutory
               cap of $13,650 set forth in sections 507(a)(4) and 507(a)(5) of the Bankruptcy Code
               as of the date hereof, the unpaid portion of such priority amount has been listed on
               Schedule E and marked as “contingent.” To the extent the Debtors later pay any of
               the priority amounts listed on Schedule E, the Debtors reserve all rights to amend
               or supplement the Schedules and Statements or to take other action, such as filing
               claims objections, as is necessary and appropriate to avoid overpayment or
               duplicate payments for such liabilities.

               Moreover, in lieu of listing all of the Debtors’ possible taxing authorities for notice
               purposes in Schedule E/F, the Debtors have only listed those taxing authorities to
               which the Debtors believe they owe outstanding obligations.

               Additionally, all unsecured priority claims listed in Schedule E, Part 1, are reflected
               at, and are deemed made against, Hollander Sleep Products, LLC.

               The listing of a claim on Schedule E/F, Part 1, does not constitute an admission by
               the Debtors that such claim or any portion thereof is entitled to priority status.

               Except as otherwise agreed pursuant to a stipulation or order entered by the Court,
               the Debtors reserve their rights to dispute or challenge the validity or immunity
               from avoidance of any claim purported to be granted to a creditor listed on
               Schedule E/F. Moreover, although the Debtors have scheduled claims of various
               creditors, the Debtors reserve all rights to dispute or challenge any such creditor’s
               claim or the characterization of the structure of any such transaction or any
               document or instrument related to such creditor’s claim.

               Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities identified
               in Schedule E/F, Part 2, are derived from the Debtors’ books and records.
               The Debtors made a reasonable attempt to set forth their unsecured obligations,
               although the actual amount of claims against the Debtors may vary from those
               liabilities represented on Schedule E/F, Part 2. The listed liabilities may not reflect
               the correct amount of any unsecured creditor’s allowed claims or the correct
               amount of all unsecured claims.



                                                 11

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 12 of 76


               To the extent the Debtors were unable to attribute a liability to a specific Debtor,
               the liability has been listed on Schedule E/F, Part 2, of Hollander Sleep Products,
               LLC.

               Schedule E/F, Part 2, contains information regarding certain compensation-related
               claims of insiders of the Debtors, with such claims being listed as “contingent” and
               “unliquidated.” In scheduling such claims, the Debtors make no representation or
               assertion as to the validity of such claims, and the Debtors reserve all rights, claims,
               and defenses in connection therewith.

               Schedule E/F, Part 2, contains information regarding threatened or pending
               litigation involving the Debtors. The amounts for these potential claims are listed
               as “undetermined” and are marked as contingent, unliquidated, and disputed in the
               Schedules and Statements.

               Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
               to executory contracts and unexpired leases. Such prepetition amounts, however,
               may be paid in connection with the assumption or assumption and assignment of
               an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
               not include claims that may arise in connection with the rejection of any executory
               contracts and unexpired leases, if any, that may be or have been rejected.

               In the ordinary course of business, the Debtors have retained certain customer
               prepayments and advances. Given the volume of such prepayments and advances
               and their confidential nature, the Debtors have not listed such prepayments and
               advances on Schedule E/F, Part 2. A more thorough description of the Debtors’
               customer relationships is set forth in the Debtors’ Motion for Entry of Interim and
               Final Orders (A) Authorizing the Debtors to Maintain and Administer Their
               Existing Customer Programs and Honor Certain Prepetition Obligations Related
               Thereto and (B) Granting Related Relief [Docket No. 7].

               In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
               incurred on various dates or on a date or dates that are unknown to the Debtors or
               are subject to dispute. Where the determination of the date on which a claim arose,
               accrued, or was incurred would be unduly burdensome and costly to the Debtors’
               estates, the Debtors have not listed a specific date or dates for such claim.

               As of the time of filing of the Schedules and Statements, the Debtors have not
               received all invoices for payables, expenses, and other liabilities that may have
               accrued prior to the Petition Date. Accordingly, the information contained in
               Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
               undertake no obligations, to amend Schedules D and E/F if, or when, the Debtors
               receive such invoices.

         (g)   Schedule G – Executory Contracts and Unexpired Leases. Although reasonable
               efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
               omissions may have occurred. Additionally, in certain instances, executory


                                                 12

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 13 of 76


               contracts and unexpired leases may be omitted due to their confidential nature but
               can be made available to the office of the United States Trustee for the Southern
               District of New York on a confidential basis. Additionally, relationships between
               the Debtors and their customers are often governed by a master services agreement,
               under which customers also place work and purchase orders, which may be
               considered executory contracts. The Debtors believe that disclosure of all of these
               purchase and work orders would be impracticable and unduly burdensome.
               Accordingly, to the extent the Debtors have determined to disclose non-confidential
               master services agreements in Schedule G, purchase and work orders placed
               thereunder may have been omitted.

               Listing a contract or agreement on Schedule G does not constitute an admission
               that such contract or agreement is an executory contract or unexpired lease or that
               such contract or agreement was in effect on the Petition Date or is valid or
               enforceable. Expired contracts and leases may have also been inadvertently
               included. The Debtors hereby reserve all of their rights to dispute the validity,
               status, or enforceability of any contracts, agreements, or leases set forth in
               Schedule G and to amend or supplement such Schedule as necessary. Certain of
               the leases and contracts listed on Schedule G may contain renewal options,
               guarantees of payment, indemnifications, options to purchase, rights of first refusal,
               and other miscellaneous rights. Such rights, powers, duties, and obligations are not
               set forth separately on Schedule G. In addition, the Debtors may have entered into
               various other types of agreements in the ordinary course of their business, such as
               supplemental agreements and letter agreements, which documents may not be set
               forth in Schedule G. The Debtors reserve the right to dispute the effectiveness of
               any such contract listed on Schedule G or to amend Schedule G at any time to
               remove any contract.

               The Debtors reserve all rights to dispute or challenge the characterization of any
               transaction or any document or instrument related to a creditor’s claim.

               In some cases, the same supplier or provider may appear multiple times in
               Schedule G. Multiple listings, if any, reflect distinct agreements between the
               applicable Debtor and such supplier or provider.

               Omission of a contract or agreement from Schedule G does not constitute an
               admission that such omitted contract or agreement is not an executory contract or
               unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
               any such omitted contracts or agreements are not impaired by the omission. Certain
               Debtors are guarantors and parties to guaranty agreements regarding the Debtors’
               prepetition credit facility. The guaranty obligations arising under these agreements
               are reflected on Schedules D and F only.

         (h)   Schedule H – Co-Debtors. For purposes of Schedule H, only the agent under the
               prepetition credit facility or counterparties that are subject to a guaranty are listed
               as co-Debtors on Schedule H. The Debtors have not listed any litigation-related



                                                 13

 KE 62188637
19-11608-mew          Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29                Main Document
                                                Pg 14 of 76


                   co-Debtors on Schedule H.            Instead, all such listings can be found on
                   Schedules E/F.

 6.        Specific Statements Disclosures.

           (a)     Statements, Part 1, Questions 1 and 2 – Income and Non-business Revenue.
                   Amounts listed for the current fiscal year are through May 19, 2019, rather than the
                   Petition Date.

           (b)     Statements, Part 2, Questions 3 and 4 – Payments to Certain Creditors. Prior
                   to the Petition Date, the Debtors maintained an integrated cash management system
                   through which the Debtors made certain payments on behalf of their other affiliated
                   entities. Consequently, nearly all2 payments to creditors and insiders listed in
                   response to Questions 3 and 4 on each of the Statements reflect payments made by
                   Hollander Sleep Products, LLC on behalf of the corresponding Debtor entity,
                   pursuant to the Debtors’ cash management system described in the Cash
                   Management Motion. Moreover, due to the Debtors’ historical reporting practices,
                   the clearing dates for certain transactions may reflect the date the transaction was
                   entered rather than the date the cash cleared the Debtors’ account.

                   For the purposes of these Statements, the Debtors used May 19, 2019, as the
                   Petition Date. Any cash transfers made by the Debtors on such date, but prior to
                   the actual filing of these chapter 11 cases, are reflected herein as occurring
                   prepetition.

                   Payments made to Carl Marks Advisors are reflected in the Debtors’ responses to
                   Question 11. Payments made by Carl Marks Advisors to Marc Pfefferle are not
                   listed in response to Question 4.

           (c)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
                   incurred by the Debtors, refer to paragraph 4(t) of these Global Notes.

           (d)     Statements, Part 6, Question 11 – Payments Related to Bankruptcy.
                   The attachment to Question 11 of Hollander Sleep Products, LLC’s Statement
                   reflects payments to professionals made from the Debtors’ main concentration
                   account, which is owned by Hollander Sleep Products, LLC on behalf of the six
                   other Debtor entities on a consolidated basis. The Debtors believe that it would be
                   an inefficient use of the assets of the estates to allocate these payments on a
                   Debtor-by-Debtor basis.

           (e)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
                   The Debtors provide certain parties, such as banks, auditors, potential investors,
                   vendors, and financial advisors, with financial statements that may not be part of a
                   public filing. The Debtors do not maintain complete lists or other records tracking

 2    As reflected in its Statements, Hollander Sleep Products, LLC makes payments on its own behalf, with the
      exception of payments listed on Statement 11.



                                                       14

 KE 62188637
19-11608-mew     Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29              Main Document
                                           Pg 15 of 76


               such disclosures. Therefore, the Debtors have not provided full lists of these parties
               in their response to Statement Question 26, but have included parties who received
               audited financial statements.

         (f)   Statements, Part 13, Question 27 – Inventories. The Debtors inventory product
               at their various distribution centers on a regular basis (including, in many scenarios,
               on a daily basis). In an effort to reduce the volume of disclosures that would be
               otherwise applicable, the Debtors have omitted such daily cycle counts conducted
               by the distribution centers.

         (g)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
               Credited or Given to Insiders. Distributions by the Debtors to their respective
               directors and officers are listed on the attachment to Questions 3 and 4. Certain
               directors and executive officers of the Debtors are also directors and executive
               officers of certain Debtor and non-Debtor affiliates. To the extent payments to such
               individuals are not listed in the response to Questions 3 and 4 on the Statements for
               such Debtor affiliates, they did not receive payment for their services as directors
               or executive officers of these entities. Certain of the Debtors’ directors and
               executive officers received distributions net of tax withholdings in the year
               preceding the Petition Date. The amounts listed under Questions 3 and 4 reflect
               the gross amounts paid to such directors and executive officers, rather than the net
               amounts after deducting for tax withholdings.

                                  *       *      *       *       *




                                                 15

 KE 62188637
           19-11608-mew            Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29                           Main Document
                                                               Pg 16 of 76


Debtor Name         Hollander Sleep Products, LLC.
United States Bankruptcy Court for the Southern District of New York
Case number (if known):            19-11608



                                                                                                                           Check if this is an
                                                                                                                           amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                               04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:      Income



1. Gross Revenue from business


      None



      Identify the beginning and ending dates of the debtor's fiscal year, which may   Sources of Revenue                      Gross Revenue
      be a calendar year                                                                                                       (before deductions and
                                                                                                                               exclusions)
1.1                                  From 1/1/2017         To      12/31/2017             Operating a business               $357,153,100.00
                                                                                          Other



1.2                                  From 1/1/2018         To      12/31/2018             Operating a business               $491,539,966.00
                                                                                          Other



1.3                                  From 1/1/2019         To      Filing Date            Operating a business               $176,702,691.00
                                                                                          Other



2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

  X None



                                                                                       Description of sources of               Gross Revenue from
                                                                                       revenue                                 each source
                                                                                                                               (before deductions and
                                                                                                                               exclusions)




Part 2:      List Certain Transfers Made Before Filing for Bankruptcy




      Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 1
            19-11608-mew              Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
     In re Hollander Sleep Products, LLC.                           Pg 17 of 76              Case No. 19-11608


3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on
4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

     None

          Creditor's name and address            Dates                 Total amount or value              Reasons for payment or transfer
                                                                                                          Check all that apply
3.1 See attached SOFA Exhibit 3                                                                                    Secured Debt
                                                                                                                    Unsecured Loan Payments
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
                                                                                                                    Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

     None

          Insider's name and address             Dates                 Total amount or value              Reasons for payment or transfer
4.1 See attached SOFA Exhibit 4




     Relationship to debtor


5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

  X None

          Creditor's name and address            Description of the property                              Date           Value of property



6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None



     Creditor's name and address                       Description of the action creditor took            Date action was                     Amount
                                                                                                          taken




Part 3:        Legal Actions or Assignments



     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 2
          19-11608-mew               Doc 123         Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
     In re Hollander Sleep Products, LLC.                         Pg 18 of 76              Case No. 19-11608



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

  X None



     Case title                              Nature of case                               Court or agency's name and address                 Status of case




8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



     Custodian's name and address            Description of the property                  Value




Part 4:      Certain Gifts and Charitable Contributions



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


  X None



     Recipient's name and address                    Description of the gifts or contributions         Dates given                         Value




Part 5:      Certain Losses




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 3
             19-11608-mew              Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                        Pg 19 of 76              Case No. 19-11608


10. All losses from fire, theft, or other casualty within 1 year before filing this case.


       None



       Description of the property lost and           Amount of payments received for the loss Date of loss        Value of property lost
       how the loss occurred                          If you have received payments to cover the
                                                      loss, for example, from insurance, government
                                                      compensation, or tort liability, list the total
                                                      received.
                                                      List unpaid claims on Official Form 106 A/B
                                                      (Schedule A/B: Assets - Real and Personal
                                                      Property).
10.1      Cash                                        $22,516.22                                      1/9/2019       $97,516.22
          Wire Fraud




       Description of the property lost and           Amount of payments received for the loss Date of loss        Value of property lost
       how the loss occurred                          If you have received payments to cover the
                                                      loss, for example, from insurance, government
                                                      compensation, or tort liability, list the total
                                                      received.
                                                      List unpaid claims on Official Form 106 A/B
                                                      (Schedule A/B: Assets - Real and Personal
                                                      Property).
10.2      Inventory - Denton Drive, Dallas, TX        Pending                                      Sept-Oct 2018     $74,154.06
          Water Damage - Roof Leak




Part 6:        Certain Payments of Transfers




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy    Page 4
            19-11608-mew              Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                       Pg 20 of 76              Case No. 19-11608


11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

       None



       Who was paid or who received the              If not money, describe any property               Dates                      Total amount or value
       transfer? Address                             transferred
11.1     Carl Marks Advisory Group, LLC                                                                4/2/2019                     $430,000.00
         900 Third Avenue                                                                              4/17/2019                    $237,130.40
         New York, NY 1002                                                                             4/23/2019                      $6,066.48
                                                                                                       5/1/2019                     $230,000.00
                                                                                                       5/2/2019                       $5,884.10
                                                                                                       5/7/2019                      $14,804.09
                                                                                                       5/16/2019                    $255,303.50




         Email or website address
         www.carlmarks.com
         Who made the payment, if not debtor?

       Who was paid or who received the              If not money, describe any property               Dates                      Total amount or value
       transfer? Address                             transferred
11.2     Houlihan Lokey Capital Inc.                                                                   5/10/2019                    $110,000.00
         10250 Constellation Blvd, 5th Fl
         Los Angeles, CA 90067
         Email or website address
         www.hl.com
         Who made the payment, if not debtor?

       Who was paid or who received the              If not money, describe any property               Dates                      Total amount or value
       transfer? Address                             transferred
11.3     Kirkland & Ellis LLP                                                                          4/12/2019                    $150,000.00
         300 North LaSalle                                                                             4/29/2019                    $150,000.00
         Chicago, IL 60654                                                                             5/1/2019                     $238,687.73
                                                                                                       5/3/2019                     $184,163.50
                                                                                                       5/7/2019                     $184,040.27
                                                                                                       5/9/2019                     $207,956.01
                                                                                                       5/14/2019                    $193,398.93
                                                                                                       5/17/2019                    $250,000.00
                                                                                                       5/17/2019                    $250,000.00




         Email or website address
         www.kirkland.com
         Who made the payment, if not debtor?

       Who was paid or who received the              If not money, describe any property               Dates                      Total amount or value
       transfer? Address                             transferred
11.4     Omni Management Group                                                                         04/29/2019                    $25,000.00
         5955 De Soto Ave, Ste 100
         Woodland Hills, CA 91367
         Email or website address
         www.omnimgt.com
         Who made the payment, if not debtor?




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 5
            19-11608-mew                Doc 123       Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                        Pg 21 of 76              Case No. 19-11608

       Who was paid or who received the               If not money, describe any property                Dates                       Total amount or value
       transfer? Address                              transferred
11.5      Osler Hoskin & Harcourt LLP                                                                    5/10/2019                     $100,000.00
          1 First Canadian Place
          PO Box 50
          Toronto, ON M5X 1B8
          Canada
          Email or website address
          www.osler.com
          Who made the payment, if not debtor?

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

  X None



       Name of trust or device                        Describe any property transferred                  Dates transfers             Total amount or value
                                                                                                         were made




13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None



       Who received transfer? Address.                Description of property transferred or             Date transfer was           Total amount or value
                                                      payments received or debts paid in                 made
                                                      exchange.




Part 7:        Previous Locations




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 6
             19-11608-mew              Doc 123       Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                       Pg 22 of 76              Case No. 19-11608


14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

       Does not apply

          Address                                                                                   Dates of occupancy
14.1      6501 Congress Ave, Ste 300                                                                 10/19/14-07/01/18
          Boca Raton, FL 33487

14.2      251 West Wooten Road                                                                       10/19/14-07/31/15
          Tignall, GA 30668

14.3      10750 Denton Drive                                                                         10/19/14-12/31/18
          Dallas, TX 75220

14.4      7373 S. Lockwood Avenue                                                                    10/19/14-12/31/15
          Bedford, IL 60638

14.5      32 Industrial Park Road                                                                    10/19/14-12/31/17
          Frackville, PA 17901

14.6      414 E. Golf Rd.                                                                            10/19/14-12/31/17
          Des Plaines, IL 60016

14.7      2504 Lowell Road                                                                           10/19/14-10/31/17
          Gastonia, NC 28054

14.8      232 Industrial Park Road                                                                   10/19/14-12/31/17
          Frackville, PA 17931

14.9      11420 Mathis, Suite 102                                                                    4/15/2016-02/28/2018
          Farmers Branch, TX 75234

14.10 935 Artesia Blvd                                                                               11/01/2018-03/31/2019
      Carson, CA 90746

14.11 506 Happy Valley Road                                                                          9/01/2017-08/31/2018
      Cave City, KY 42127

14.12 1100 West Walnut Street                                                                        5/01/2018-08/31/2018
      Compton, CA 90220

14.13 14077 Stage Road                                                                               5/01/2016-07/31/2016
      Santa Fe Springs
      Los Angeles, CA 90670

14.14 9 Schultz Drive                                                                                11/07/2016-05/06/2017
      Delano, PA 18220

Part 8:        Health Care Bankruptcies




       Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 7
            19-11608-mew               Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
     In re Hollander Sleep Products, LLC.                            Pg 23 of 76              Case No. 19-11608


15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
     No Go to Part 9.
     Yes. Fill in the information below.


          Facility name and address                    Nature of the business operation, including type of services the       If debtor provides meals
                                                       debtor provides                                                        and housing, number of
                                                                                                                               patients in debtor's care



                                                       Location where patient records are maintained                            How are records kept?
                                                                                                                                   Electronically
                                                                                                                                    Paper

Part 9:          Personally Identifiable Information



16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.       Name, Address, Phone Number, Email Address


     Does the debtor have a privacy policy about that information?
            No
            Yes.




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


            No. Go to Part 10.
            Yes. Fill in below:
            Name of plan                                                                          Employer identification number of plan
                                                                                                  EIN:
            Has the plan been terminated?
               No
                   Yes


Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




     Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy               Page 8
          19-11608-mew               Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                           Pg 24 of 76              Case No. 19-11608


18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

 X None



     Financial institution name and              Last 4 digits of account       Type of account      Date account was closed,          Last balance before
     address                                     number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
                                                                                    Checking
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

 X None



     Depository institution name and         Names of anyone with access to it.             Description of contents                            Does debtor
     address                                 Address                                                                                           still have it?
                                                                                                                                                    No

                                                                                                                                                    Yes




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 9
           19-11608-mew               Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                            Pg 25 of 76              Case No. 19-11608


20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

     None



     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
20.1 Bentex Cotton                            3rd Party                                      Raw materials - Fiber                                      No
     4154 Bandini Blvd.
     Vernon CA 90058                                                                                                                                    Yes




     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
20.2 Amazon (various locations)               3rd Party                                      Finished Goods                                             No

                                                                                                                                                        Yes




     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
20.3 WayFair (various locations)              3rd Party                                      Finished Goods                                             No

                                                                                                                                                        Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

  X None



     Owner's name and address                 Location of the property                       Description of the property                               Value




Part 12:     Details About Environmental Information



     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 10
           19-11608-mew              Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                           Pg 26 of 76              Case No. 19-11608

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.


     Case title                              Court or agency name and address              Nature of the case                                 Status of case
                                                                                                                                                    Pending
                                                                                                                                                    On appeal
    Case number                                                                                                                                     Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                   Governmental unit name and                    Environmental law, if known                         Date of notice
                                             address




24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                   Governmental unit name and                    Environmental law, if known                         Date of notice
                                             address




Part 13:     Details About the Debtor's Business or Connections to Any Business




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 11
            19-11608-mew              Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                       Pg 27 of 76              Case No. 19-11608


25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

       None

         Business name and address             Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed
25.1     Pacific Coast Feather, LLC            Mfg pillows, comforters,                              XX-XXXXXXX
         901 Yamato Road                       cushions                                              6/9/17 - Present
         Boca Raton, FL 33431

25.2     Hollander Sleep Products Kentucky,    Inactive                                              XX-XXXXXXX
         LLC                                                                                         9/10/14 - Present
         901 Yamato Road
         Boca Raton, FL 33431

25.3     Hollander Sleep Products Trading      Sourcing and Quality                                  Foreign - China
         (Shanghai) Co., Ltd                   Assurance Office                                      9/10/14 - Present
         2007-2009, 2299 Yanan Road,
         Shanghai China


26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


       None

         Name and address                                                                            Dates of service
26a.1 Dena Fisher                                                                                    2017 - Present
      901 Yamato Road
      Boca Raton, FL 33431

26a.2 James Elnathan                                                                                 2017 - Present
      1736 4th Avenue South
      Seattle, WA 98134


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


       None

         Name and address                                                                            Dates of service
26b.1 PwC                                                                                            2017 - Present
      101 Seaport Blvd, Ste 500
      Boston, MA 02210


26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


  X None

         Name and address                                                                            If any books of account
                                                                                                     and records are
                                                                                                     unavailable, explain why




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 12
          19-11608-mew            Doc 123         Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                       Pg 28 of 76              Case No. 19-11608


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


     None

       Name and address
26d.1 Wells Fargo Bank,
      National Association
      2450 Colorado Avenue,
      Suite 3000 West
      Santa Monica, CA 90404

26d.2 Barings Finance LLC
      550 South Tryon Street,
      Suite 3300
      Charlotte, NC 28202

26d.3 Royal Oak Realty Trust
      600 East Avenue, Suite
      200
      Rochester, NY 14607

26d.4 Benefits Street Partners
      9 West 57th Street
      New York, NY 10019

26d.5 Kayne Capital
      655 Madison Avenue,
      18th Floor
      New York, NY 10065

26d.6 Empire Value Advisors
      800 Cottageview Drive
      #1040
      Traverse City, MI 49684

26d.7 First Data Corp Merchant
      Services
      Gianpiero.Stanzione@first
      data.com

26d.8 Hartford

26d.9 BlueCrossBlueShield of
      Florida
      Sandy.Segovia@bcbsfl.co
      m

26d.10 Marsh
       paul.murphy@marsh.com

26d.11 Tom Ferguson
       tomferguson@earthlink1.n
       et

26d.12 NAP
       667 Kent Avenue
       Brooklyn, NY 11249

26d.13 Nanya Fibers
       PAULE@nalc.npcam.com




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 13
         19-11608-mew            Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                     Pg 29 of 76              Case No. 19-11608

26d.14 Stellus Capital
       4400 Post Oak Parkway
       #2200
       Houston, TX 77027




     Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy   Page 14
            19-11608-mew              Doc 123         Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                        Pg 30 of 76              Case No. 19-11608


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
       No
       Yes. Give the details about the two most recent inventories


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.1     Paul Fallon                                                                               February 8-10,         $8,686,949.00
         Pottsville Plant - 25 Keystone Blvd,                                                      2019
         Pottsville, PA 17931

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.2     Paul Fallon                                                                               October 13-15,         $6,732,823.00
         Pottsville Plant - 25 Keystone Blvd,                                                      2017
         Pottsville, PA 17931

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.3     Kevin Dunigan                                                                             February 8-10,        $22,913,841.00
         Henderson Plant - 100 Comfort Drive,                                                      2019
         Henderson, NC 27537

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.4     Kevin Dunigan                                                                             October 27-29,        $15,025,009.00
         Henderson Plant - 100 Comfort Drive,                                                      2017
         Henderson, NC 27537

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 15
            19-11608-mew               Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                        Pg 31 of 76              Case No. 19-11608

       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.5     Darren LoPardo                                                                            February 22-23,        $4,796,485.00
         Thomson Plant - 3301 Stagecoach Road                                                      2019
         NE, Thomson, GA 30824

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.6     Darren LoPardo                                                                            October 13-15,         $5,241,564.00
         Thomson Plant - 3301 Stagecoach Road                                                      2017
         NE, Thomson, GA 30824

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.7     Todd Healander                                                                            February 22-24,        $5,298,536.00
         Louisville Plant - 2109 Carton Drive,                                                     2019
         Louisville, KY 40299

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.8     Todd Healander                                                                            September 29 -         $4,217,465.00
         Louisville Plant - 2109 Carton Drive,                                                     October 1, 2017
         Louisville, KY 40299

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431


       Name of the person who supervised                                                           Date of inventory   The dollar amount and basis
       the taking of the inventory                                                                                     (cost, market, or other basis)
                                                                                                                              of each inventory
27.9     John Trousdale                                                                            February 15-17,       $10,290,161.00
         Munfordville Plant - 660 Old National                                                     2019
         Turnpike, Munfordville, KY 42765

         Name and address of the person who has possession of inventory records
         Howard Head
         901 Yamato Road
         Boca Raton, FL 33431




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 16
          19-11608-mew              Doc 123        Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                        Pg 32 of 76              Case No. 19-11608

     Name of the person who supervised                                                          Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                    (cost, market, or other basis)
                                                                                                                           of each inventory
27.10 John Trousdale                                                                            November 3-5,          $9,620,505.00
      Munfordville Plant - 660 Old National                                                     2017
      Turnpike, Munfordville, KY 42765

       Name and address of the person who has possession of inventory records
       Howard Head
       901 Yamato Road
       Boca Raton, FL 33431


     Name of the person who supervised                                                          Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                    (cost, market, or other basis)
                                                                                                                           of each inventory
27.11 Steve Schmudde                                                                            January 25-27,        $10,237,491.00
      Maquoketa Warehouse -1204 E Summit                                                        2019
      Street, Maquoketa, IA 52060

       Name and address of the person who has possession of inventory records
       Howard Head
       901 Yamato Road
       Boca Raton, FL 33431


     Name of the person who supervised                                                          Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                    (cost, market, or other basis)
                                                                                                                           of each inventory
27.12 Steve Schmudde                                                                            October 13-15,        $10,294,197.00
      Maquoketa Warehouse -1204 E Summit                                                        2017
      Street, Maquoketa, IA 52060

       Name and address of the person who has possession of inventory records
       Howard Head
       901 Yamato Road
       Boca Raton, FL 33431


     Name of the person who supervised                                                          Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                    (cost, market, or other basis)
                                                                                                                           of each inventory
27.13 Martin Madrigal                                                                           February 15-17,       $11,545,135.00
      Grand Prairie Plant - 2615 Gifford Street,                                                2019
      Grand Prairie, TX 75050

       Name and address of the person who has possession of inventory records
       Howard Head
       901 Yamato Road
       Boca Raton, FL 33431


     Name of the person who supervised                                                          Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                    (cost, market, or other basis)
                                                                                                                           of each inventory
27.14 Martin Madrigal                                                                           October 13-15,        $11,976,214.00
      Dallas Plant - 10750 Denton Drive, Dallas,                                                2017
      TX 75050

       Name and address of the person who has possession of inventory records
       Howard Head
       901 Yamato Road
       Boca Raton, FL 33431




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 17
         19-11608-mew            Doc 123         Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
    In re Hollander Sleep Products, LLC.                      Pg 33 of 76              Case No. 19-11608

     Name of the person who supervised                                                       Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                 (cost, market, or other basis)
                                                                                                                        of each inventory
27.15 Jaime DeSantos                                                                         February 8-10,         $9,945,472.00
      Compton Plant - 600-615 West Walnut St,                                                2019
      Compton, CA 90220

      Name and address of the person who has possession of inventory records
      Howard Head
      901 Yamato Road
      Boca Raton, FL 33431


     Name of the person who supervised                                                       Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                 (cost, market, or other basis)
                                                                                                                        of each inventory
27.16 Jaime DeSantos                                                                         September 29 -         $8,316,734.00
      Compton Plant - 600-615 West Walnut St,                                                October 1, 2017
      Compton, CA 90220

      Name and address of the person who has possession of inventory records
      Howard Head
      901 Yamato Road
      Boca Raton, FL 33431


     Name of the person who supervised                                                       Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                 (cost, market, or other basis)
                                                                                                                        of each inventory
27.17 Santiago Lampon                                                                        February 22-24,        $7,390,544.00
      Pico Bedding Plant - 8500 Rex Road, Pico                                               2019
      Rivera, CA 90660

      Name and address of the person who has possession of inventory records
      Howard Head
      901 Yamato Road
      Boca Raton, FL 33431


     Name of the person who supervised                                                       Date of inventory   The dollar amount and basis
     the taking of the inventory                                                                                 (cost, market, or other basis)
                                                                                                                        of each inventory
27.18 Santiago Lampon                                                                        October 20-22,         $5,690,575.00
      Pico Bedding Plant - 8500 Rex Road, Pico                                               2017
      Rivera, CA 90660

      Name and address of the person who has possession of inventory records
      Howard Head
      901 Yamato Road
      Boca Raton, FL 33431




     Official Form 207            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 18
            19-11608-mew             Doc 123         Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
       In re Hollander Sleep Products, LLC.                       Pg 34 of 76              Case No. 19-11608


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                        Address                         Position and nature of            % of interest, if any
                                                                     any interest
28.1     Sole member managed
         (Hollander Home
         Fashions Holdings, LLC)

28.2     Eric D. Bommer                                              President


28.3     Michael Fabian                                              Vice President and
                                                                     Assistant Secretary

28.4     Marc Pfefferle                                              Chief Executive Officer


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                        Address                         Position and nature of            Period during which
                                                                     any interest                      position or interest was held
29.1     Rafael A. Rodriguez         901 Yamato Road                 Former Chief Operating            4/17/2013 - 1/21/2019
                                     Boca Raton, FL 33431            Officer


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                 Amount of money or description and                Dates                    Reason for providing this
                                                     value of property                                                                   value
30.1     See SOFA Exhibit 4
         Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                              Employer identification number of the
                                                                     parent corporation




32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
         Name of the pension fund                                    Employer identification number of the
                                                                     pension fund




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 19
             19-11608-mew                  Doc 123          Filed 06/21/19 Entered 06/21/19 23:35:29 Main Document
     In re Hollander Sleep Products, LLC.                                Pg 35 of 76              Case No. 19-11608

Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          6/21/2019
                        MM / DD / YYYY

                /s/ Marc Pfefferle                                             Printed name   Marc Pfefferle
  Signature of individual signing on behalf of the debtor


  Position or relationship to the debtor      Chief Executive Officer

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
       No

       Yes




      Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy            Page 20
19-11608-mew   Doc 123   Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                      Pg 36 of 76




               STATEMENT OF FINANCIAL AFFAIRS


                                EXHIBIT
                           PART 2, QUESTION 3

      CERTAIN PAYMENTS OR TRANSFERS TO CREDITORS
         WITHIN 90 DAYS BEFORE FILING THIS CASE
                                                      19-11608-mew       Doc 123       Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                                    Pg 37 of 76



Hollander Sleep Products, LLC
Case # 19-11608
SOFA 3: Certain payments or transfers to creditors within 90 days before filing this case.


                                                                                              Payment                                           Bank                             Transaction
   Vendor Name                                                               Check Ref #      Method        Status          Date               Account             Amount         Currency
   10401 BUNSEN WAY LLC                                                        92199            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A        56,640.92      USD
   10401 BUNSEN WAY LLC                                                        93231            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A        57,490.53      USD
      10401 BUNSEN WAY LLC Total                                                                                                                                    114,131.45
   440 REALTY ASSOCIATES LLC                                                   648732          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     40,749.75      USD
   440 REALTY ASSOCIATES LLC                                                   649330          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     40,749.75      USD
      440 REALTY ASSOCIATES LLC Total                                                                                                                                81,499.50
   660 NATIONAL TURNPIKE LLC                                                   92200            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A        77,815.90      USD
   660 NATIONAL TURNPIKE LLC                                                   93232            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A        78,983.14      USD
      660 NATIONAL TURNPIKE LLC Total                                                                                                                               156,799.04
   ABHITEX INTERNATIONAL                                                       92623            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA     38,300.00      USD
   ABHITEX INTERNATIONAL                                                       92702            WIRE      NEGOTIABLE     03/18/2019   Wells Fargo Bank N.A - CDA     36,999.04      USD
   ABHITEX INTERNATIONAL                                                       93228            WIRE      NEGOTIABLE     04/01/2019   Wells Fargo Bank N.A - CDA     38,412.56      USD
   ABHITEX INTERNATIONAL                                                       93696            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     31,251.04      USD
   ABHITEX INTERNATIONAL                                                       93695            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     75,495.84      USD
   ABHITEX INTERNATIONAL                                                       93694            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     92,458.36      USD
   ABHITEX INTERNATIONAL                                                       93691            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA    123,996.40      USD
      ABHITEX INTERNATIONAL Total                                                                                                                                   436,913.24
   ACRUX STAFFING                                                              648734          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     28,684.61      USD
   ACRUX STAFFING                                                              649044          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     19,340.48      USD
      ACRUX STAFFING Total                                                                                                                                           48,025.09
   ADAMS & CO REAL ESTATE LLC                                                  648736          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     66,666.67      USD
   ADAMS & CO REAL ESTATE LLC                                                  649334          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     66,666.67      USD
      ADAMS & CO REAL ESTATE LLC Total                                                                                                                              133,333.34
   ADP INC                                                                     93719            WIRE      NEGOTIABLE     05/15/2019     Wells Fargo Bank, N.A        10,847.21      USD
      ADP INC Total                                                                                                                                                  10,847.21
   ADVANSA MARKETING GMBH                                                      92131            WIRE      NEGOTIABLE     02/27/2019     Wells Fargo Bank, N.A           978.09      USD
   ADVANSA MARKETING GMBH                                                      92282            WIRE      NEGOTIABLE     03/07/2019     Wells Fargo Bank, N.A         9,259.37      USD
      ADVANSA MARKETING GMBH Total                                                                                                                                   10,237.46
   ADVANTAGE TRAILER CO                                                        648737          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     12,792.50      USD
   ADVANTAGE TRAILER CO                                                        649860          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     26,403.32      USD
      ADVANTAGE TRAILER CO Total                                                                                                                                     39,195.82
   AEC CORPORATE OFFICE                                                        648738          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     11,775.00      USD
      AEC CORPORATE OFFICE Total                                                                                                                                     11,775.00
   AFLAC GROUP INSURANCE                                                       649297          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     71,580.32      USD
   AFLAC GROUP INSURANCE                                                       649660          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA        106.25      USD
   AFLAC GROUP INSURANCE                                                       649851          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     18,572.29      USD
      AFLAC GROUP INSURANCE Total                                                                                                                                    90,258.86
   AGUILAR Y LOERA S.C.                                                        93200            WIRE      NEGOTIABLE     03/28/2019     Wells Fargo Bank, N.A        21,938.50      USD
      AGUILAR Y LOERA S.C. Total                                                                                                                                     21,938.50
   ANDRES MONTESINO                                                            648743          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        740.00      USD
   ANDRES MONTESINO                                                            649026          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA        790.00      USD
   ANDRES MONTESINO                                                            649051          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        800.00      USD
   ANDRES MONTESINO                                                            649302          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA        800.00      USD
   ANDRES MONTESINO                                                            649342          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        800.00      USD
   ANDRES MONTESINO                                                            649594          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA        800.00      USD
   ANDRES MONTESINO                                                            649638          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA        800.00      USD




                                                                                                                                                                                          Page: 1 of 24
                                          19-11608-mew   Doc 123   Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                Pg 38 of 76



                                                                          Payment                                            Bank                            Transaction
Vendor Name                                                Check Ref #    Method        Status          Date               Account             Amount         Currency
ANDRES MONTESINO                                             649662        CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA        800.00      USD
ANDRES MONTESINO                                             649671        CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA        800.00      USD
ANDRES MONTESINO                                             649757        CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA        620.00      USD
ANDRES MONTESINO                                             649786        CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA        800.00      USD
ANDRES MONTESINO                                             649852        CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA        800.00      USD
   ANDRES MONTESINO Total                                                                                                                         9,350.00
APF fbo EXTENSION STAFFING INC                               648746        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      4,114.60      USD
APF fbo EXTENSION STAFFING INC                               649053        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      4,945.50      USD
   APF fbo EXTENSION STAFFING INC Total                                                                                                           9,060.10
ARCBEST                                                      648749        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      8,622.84      USD
ARCBEST                                                      649057        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      2,563.65      USD
ARCBEST                                                      649347        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      5,590.90      USD
   ARCBEST Total                                                                                                                                 16,777.39
ASP LLC                                                      649787        CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     25,657.50      USD
   ASP LLC Total                                                                                                                                 25,657.50
AT&T                                                         91673         WIRE       NEGOTIABLE     02/19/2019   Wells Fargo Bank N.A - CDA        466.45      USD
AT&T                                                         92614         WIRE       NEGOTIABLE     03/07/2019   Wells Fargo Bank N.A - CDA        120.24      USD
AT&T                                                         92617         WIRE       NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA        509.50      USD
AT&T                                                         92719         WIRE       NEGOTIABLE     03/18/2019   Wells Fargo Bank N.A - CDA        158.34      USD
AT&T                                                         92718         WIRE       NEGOTIABLE     03/18/2019   Wells Fargo Bank N.A - CDA        669.08      USD
AT&T                                                         93102         WIRE       NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      1,195.15      USD
AT&T                                                         93138         WIRE       NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA        466.19      USD
AT&T                                                         93137         WIRE       NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      1,491.25      USD
AT&T                                                         93136         WIRE       NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      1,947.09      USD
AT&T                                                         93135         WIRE       NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      2,349.35      USD
AT&T                                                         93300         WIRE       NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA        120.24      USD
AT&T                                                         649640        CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA     42,868.47      USD
AT&T                                                         93311         WIRE       NEGOTIABLE     04/08/2019   Wells Fargo Bank N.A - CDA        509.50      USD
AT&T                                                         93355         WIRE       NEGOTIABLE     04/15/2019   Wells Fargo Bank N.A - CDA        181.64      USD
AT&T                                                         93354         WIRE       NEGOTIABLE     04/15/2019   Wells Fargo Bank N.A - CDA        669.02      USD
AT&T                                                         93471         WIRE       NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      1,195.15      USD
AT&T                                                         649704        CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      6,222.72      USD
AT&T                                                         649789        CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA        120.11      USD
AT&T                                                         649790        CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     12,083.17      USD
AT&T                                                         93651         WIRE       NEGOTIABLE     05/06/2019   Wells Fargo Bank N.A - CDA        120.11      USD
AT&T                                                         93681         WIRE       NEGOTIABLE     05/09/2019   Wells Fargo Bank N.A - CDA        924.09      USD
AT&T                                                         93714         WIRE       NEGOTIABLE     05/15/2019   Wells Fargo Bank N.A - CDA        181.34      USD
AT&T                                                         93723         WIRE       NEGOTIABLE     05/16/2019   Wells Fargo Bank N.A - CDA        667.83      USD
   AT&T Total                                                                                                                                    75,236.03
AUXIS                                                        648752        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     48,723.00      USD
AUXIS                                                        649724        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      3,025.00      USD
AUXIS                                                        649791        CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     48,878.00      USD
   AUXIS Total                                                                                                                                  100,626.00
AV LOGISTICS LLC                                             648753        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA    106,875.49      USD
AV LOGISTICS LLC                                             649063        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA    117,456.99      USD
   AV LOGISTICS LLC Total                                                                                                                       224,332.48
AVENDRA LLC                                                  649064        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA    120,735.67      USD
   AVENDRA LLC Total                                                                                                                            120,735.67
AVERY DENNISON                                               648755        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         35.00      USD
AVERY DENNISON                                               648756        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        778.55      USD
AVERY DENNISON                                               648757        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      9,000.58      USD




                                                                                                                                                                      Page: 2 of 24
                                                19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                        Pg 39 of 76



                                                                                  Payment                                            Bank                             Transaction
Vendor Name                                                      Check Ref #      Method        Status          Date               Account             Amount          Currency
AVERY DENNISON                                                     649065          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       9,866.06      USD
AVERY DENNISON                                                     649354          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      11,916.10      USD
   AVERY DENNISON Total                                                                                                                                   31,596.29
BE BE JAN PAKISTAN LIMITED                                         91669            WIRE      NEGOTIABLE     02/19/2019   Wells Fargo Bank N.A - CDA      61,118.21      USD
BE BE JAN PAKISTAN LIMITED                                         91668            WIRE      NEGOTIABLE     02/19/2019   Wells Fargo Bank N.A - CDA     106,913.50      USD
BE BE JAN PAKISTAN LIMITED                                         92147            WIRE      NEGOTIABLE     02/27/2019   Wells Fargo Bank N.A - CDA     144,084.97      USD
BE BE JAN PAKISTAN LIMITED                                         92701            WIRE      NEGOTIABLE     03/07/2019   Wells Fargo Bank N.A - CDA     100,728.00      USD
BE BE JAN PAKISTAN LIMITED                                         92622            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA      43,690.00      USD
BE BE JAN PAKISTAN LIMITED                                         92621            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA      93,624.90      USD
BE BE JAN PAKISTAN LIMITED                                         92620            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA     101,520.00      USD
BE BE JAN PAKISTAN LIMITED                                         92619            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA     126,712.94      USD
BE BE JAN PAKISTAN LIMITED                                         93116            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA     100,728.00      USD
BE BE JAN PAKISTAN LIMITED                                         93115            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA     183,124.10      USD
BE BE JAN PAKISTAN LIMITED                                         93114            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA     184,447.80      USD
BE BE JAN PAKISTAN LIMITED                                         93643            WIRE      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA     136,010.23      USD
BE BE JAN PAKISTAN LIMITED                                         93692            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     100,728.00      USD
BE BE JAN PAKISTAN LIMITED                                         93693            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     100,728.00      USD
   BE BE JAN PAKISTAN LIMITED Total                                                                                                                    1,584,158.65
BEARING DISTRIBUTORS AND DRIVES INC.                               648762          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       3,144.35      USD
BEARING DISTRIBUTORS AND DRIVES INC.                               649068          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         610.34      USD
BEARING DISTRIBUTORS AND DRIVES INC.                               649850          CHECK      NEGOTIABLE     05/08/2019   Wells Fargo Bank N.A - CDA      12,705.71      USD
   BEARING DISTRIBUTORS AND DRIVES INC. Total                                                                                                             16,460.40
BERWIN INC dba JC WHITE                                            649303          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      73,412.71      USD
   BERWIN INC dba JC WHITE Total                                                                                                                          73,412.71
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92052            WIRE      NEGOTIABLE     02/19/2019   Wells Fargo Bank N.A - CDA         804.27      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92083            WIRE      NEGOTIABLE     02/21/2019   Wells Fargo Bank N.A - CDA      97,414.44      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92122            WIRE      NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA       1,797.38      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92158            WIRE      NEGOTIABLE     02/28/2019   Wells Fargo Bank N.A - CDA      61,278.84      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92215            WIRE      NEGOTIABLE     03/04/2019   Wells Fargo Bank N.A - CDA       2,451.20      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92569            WIRE      NEGOTIABLE     03/07/2019   Wells Fargo Bank N.A - CDA     116,298.17      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92707            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA         421.61      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92713            WIRE      NEGOTIABLE     03/14/2019   Wells Fargo Bank N.A - CDA         424.19      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           92711            WIRE      NEGOTIABLE     03/14/2019   Wells Fargo Bank N.A - CDA     124,342.61      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93101            WIRE      NEGOTIABLE     03/21/2019   Wells Fargo Bank N.A - CDA      91,799.67      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93109            WIRE      NEGOTIABLE     03/25/2019   Wells Fargo Bank N.A - CDA         673.36      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93152            WIRE      NEGOTIABLE     03/26/2019     Wells Fargo Bank, N.A            593.40      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93153            WIRE      NEGOTIABLE     03/27/2019     Wells Fargo Bank, N.A         10,000.00      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93199            WIRE      NEGOTIABLE     03/28/2019   Wells Fargo Bank N.A - CDA      83,620.37      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93237            WIRE      NEGOTIABLE     04/01/2019   Wells Fargo Bank N.A - CDA       1,072.08      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93290            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA     114,109.07      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93305            WIRE      NEGOTIABLE     04/08/2019   Wells Fargo Bank N.A - CDA       1,432.65      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93337            WIRE      NEGOTIABLE     04/11/2019   Wells Fargo Bank N.A - CDA      71,964.89      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93347            WIRE      NEGOTIABLE     04/15/2019   Wells Fargo Bank N.A - CDA         243.58      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93458            WIRE      NEGOTIABLE     04/18/2019   Wells Fargo Bank N.A - CDA     135,392.51      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93474            WIRE      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA         164.33      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93541            WIRE      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     178,014.61      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93635            WIRE      NEGOTIABLE     05/02/2019   Wells Fargo Bank N.A - CDA      65,013.82      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93633            WIRE      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA         429.81      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93731            WIRE      NEGOTIABLE     05/09/2019   Wells Fargo Bank N.A - CDA      47,956.53      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93732            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA         181.20      USD
BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA                           93733            WIRE      NEGOTIABLE     05/16/2019   Wells Fargo Bank N.A - CDA     107,613.08      USD




                                                                                                                                                                               Page: 3 of 24
                                               19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                       Pg 40 of 76



                                                                                 Payment                                           Bank                              Transaction
Vendor Name                                                     Check Ref #      Method         Status        Date                Account             Amount          Currency
    BLUE CROSS BLUE SHIELD OF SOUTH CAROLINA Total                                                                                                    1,315,507.67
BLUEGRACE LOGISTICS LLC                                           648767          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       6,950.00      USD
BLUEGRACE LOGISTICS LLC                                           649069          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      13,007.20      USD
BLUEGRACE LOGISTICS LLC                                           649871          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA      78,275.00      USD
    BLUEGRACE LOGISTICS LLC Total                                                                                                                        98,232.20
BMO HARRIS BANK NA                                                92094            WIRE      NEGOTIABLE     02/19/2019     Wells Fargo Bank, N.A         45,340.00      USD
    BMO HARRIS BANK NA Total                                                                                                                             45,340.00
BOUNCE EXCHANGE INC                                               648769          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      10,100.00      USD
BOUNCE EXCHANGE INC                                               649363          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       1,000.00      USD
BOUNCE EXCHANGE INC                                               649793          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      30,200.00      USD
    BOUNCE EXCHANGE INC Total                                                                                                                            41,300.00
BOWMAN HOLLIS MANUFACTURING INC                                   648772          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,537.31      USD
BOWMAN HOLLIS MANUFACTURING INC                                   649072          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         746.61      USD
BOWMAN HOLLIS MANUFACTURING INC                                   649795          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      15,923.11      USD
    BOWMAN HOLLIS MANUFACTURING INC Total                                                                                                                18,207.03
C H ROBINSON                                                      648777          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      98,511.06      USD
C H ROBINSON                                                      649078          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      78,155.71      USD
C H ROBINSON                                                                      WIRE       NEGOTIABLE     05/15/2019   Wells Fargo Bank N.A - CDA      88,000.00      USD
    C H ROBINSON Total                                                                                                                                  264,666.77
C T CORPORATION SYSTEM                                            649079          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      11,009.00      USD
C T CORPORATION SYSTEM                                            649742          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA         449.00      USD
    C T CORPORATION SYSTEM Total                                                                                                                         11,458.00
CALIFORNIA DEPT OF TAX AND FEE ADMIN                              92105            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA      12,145.00      USD
CALIFORNIA DEPT OF TAX AND FEE ADMIN                              93098            WIRE      NEGOTIABLE     03/19/2019   Wells Fargo Bank N.A - CDA       8,225.00      USD
CALIFORNIA DEPT OF TAX AND FEE ADMIN                              93525            WIRE      NEGOTIABLE     04/25/2019   Wells Fargo Bank N.A - CDA       8,184.00      USD
    CALIFORNIA DEPT OF TAX AND FEE ADMIN Total                                                                                                           28,554.00
CALVIN KLEIN INC                                                  649304          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     612,500.00      USD
CALVIN KLEIN INC                                                  649371          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         534.02      USD
CALVIN KLEIN INC                                                  649596          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     916,317.04      USD
    CALVIN KLEIN INC Total                                                                                                                            1,529,351.06
CANNON SOLUTIONS AMERICA INC                                      649080          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,925.22      USD
CANNON SOLUTIONS AMERICA INC                                      649750          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA      12,982.21      USD
    CANNON SOLUTIONS AMERICA INC Total                                                                                                                   14,907.43
CANTEEN REFRESHMENTS                                              648781          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,499.53      USD
CANTEEN REFRESHMENTS                                              649081          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,249.92      USD
CANTEEN REFRESHMENTS                                              649372          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       1,638.07      USD
CANTEEN REFRESHMENTS                                              649711          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       5,493.79      USD
CANTEEN REFRESHMENTS                                              649796          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       1,452.45      USD
    CANTEEN REFRESHMENTS Total                                                                                                                           11,333.76
CAREERBUILDER EMPLOYMENT SCREENING LLC                            648783          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      11,829.50      USD
    CAREERBUILDER EMPLOYMENT SCREENING LLC Total                                                                                                         11,829.50
CARL MARKS ADVISORY GROUP LLC                                     93319            WIRE      NEGOTIABLE     04/02/2019     Wells Fargo Bank, N.A        430,000.00      USD
CARL MARKS ADVISORY GROUP LLC                                     93462            WIRE      NEGOTIABLE     04/17/2019     Wells Fargo Bank, N.A        237,130.40      USD
CARL MARKS ADVISORY GROUP LLC                                     93477            WIRE      NEGOTIABLE     04/23/2019     Wells Fargo Bank, N.A          6,066.48      USD
CARL MARKS ADVISORY GROUP LLC                                     93559            WIRE      NEGOTIABLE     05/01/2019     Wells Fargo Bank, N.A        230,000.00      USD
CARL MARKS ADVISORY GROUP LLC                                     93636            WIRE      NEGOTIABLE     05/02/2019     Wells Fargo Bank, N.A          5,884.10      USD
CARL MARKS ADVISORY GROUP LLC                                     93634            WIRE      NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A         14,804.09      USD
CARL MARKS ADVISORY GROUP LLC                                     93738            WIRE      NEGOTIABLE     05/16/2019     Wells Fargo Bank, N.A        255,303.50      USD
    CARL MARKS ADVISORY GROUP LLC Total                                                                                                               1,179,188.57
CENTERPOINT ENERGY SERVICES INC                                   648786          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      16,022.52      USD
CENTERPOINT ENERGY SERVICES INC                                   649315          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA       9,051.39      USD




                                                                                                                                                                              Page: 4 of 24
                                           19-11608-mew   Doc 123   Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                 Pg 41 of 76



                                                                           Payment                                           Bank                             Transaction
Vendor Name                                                 Check Ref #    Method         Status        Date                Account             Amount         Currency
   CENTERPOINT ENERGY SERVICES INC Total                                                                                                         25,073.91
CEREX ADVANCED FABRICS INC                                    648789        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     63,988.70      USD
   CEREX ADVANCED FABRICS INC Total                                                                                                              63,988.70
CHAMPION THREAD COMPANY                                       648790        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      9,538.10      USD
CHAMPION THREAD COMPANY                                       649084        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      7,587.58      USD
CHAMPION THREAD COMPANY                                       649374        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     10,614.20      USD
CHAMPION THREAD COMPANY                                       649844        CHECK      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA     23,684.23      USD
CHAMPION THREAD COMPANY                                                     WIRE       NEGOTIABLE     05/10/2019     Wells Fargo Bank N.A.         8,972.47      USD
CHAMPION THREAD COMPANY                                                     WIRE       NEGOTIABLE     05/14/2019     Wells Fargo Bank N.A.        15,314.70      USD
   CHAMPION THREAD COMPANY Total                                                                                                                 75,711.28
CHAMPION WASTE SERVICES LLC                                   648791        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      4,844.87      USD
CHAMPION WASTE SERVICES LLC                                   649085        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      2,517.88      USD
CHAMPION WASTE SERVICES LLC                                   649318        CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      1,772.80      USD
CHAMPION WASTE SERVICES LLC                                   649375        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      2,683.85      USD
   CHAMPION WASTE SERVICES LLC Total                                                                                                             11,819.40
CHANNEL ADVISOR CORP                                          648792        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      8,350.00      USD
CHANNEL ADVISOR CORP                                          649752        CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     16,700.00      USD
   CHANNEL ADVISOR CORP Total                                                                                                                    25,050.00
CHEP USA                                                      648793        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      5,239.20      USD
CHEP USA                                                      649086        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      6,276.00      USD
CHEP USA                                                      649739        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA     22,637.88      USD
CHEP USA                                                      93699         WIRE       NEGOTIABLE     05/13/2019     Wells Fargo Bank, N.A        10,858.96      USD
   CHEP USA Total                                                                                                                                45,012.04
CINTAS                                                        648794        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        106.92      USD
CINTAS                                                        648795        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        106.92      USD
CINTAS                                                        648796        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        209.88      USD
CINTAS                                                        648797        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        614.38      USD
CINTAS                                                        648798        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,324.29      USD
CINTAS                                                        648799        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,440.26      USD
CINTAS                                                        648800        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,872.32      USD
CINTAS                                                        649087        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        101.74      USD
CINTAS                                                        649088        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        209.88      USD
CINTAS                                                        649089        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        819.19      USD
CINTAS                                                        649090        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      1,458.55      USD
CINTAS                                                        649091        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      2,384.20      USD
CINTAS                                                        649092        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      2,438.55      USD
CINTAS                                                        649378        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        104.94      USD
CINTAS                                                        649379        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        412.53      USD
CINTAS                                                        649380        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        460.30      USD
CINTAS                                                        649381        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        844.17      USD
CINTAS                                                        649382        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        989.78      USD
CINTAS                                                        649383        CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      1,294.47      USD
CINTAS                                                        649721        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA         54.52      USD
CINTAS                                                        649729        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA        214.34      USD
CINTAS                                                        649730        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA        509.08      USD
CINTAS                                                        649731        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA        660.28      USD
CINTAS                                                        649732        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      2,275.97      USD
CINTAS                                                        649733        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      2,818.78      USD
CINTAS                                                        649734        CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      2,917.10      USD
   CINTAS Total                                                                                                                                  26,643.34
CITY OF COMPTON                                               648801        CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      7,684.09      USD




                                                                                                                                                                       Page: 5 of 24
                                              19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                      Pg 42 of 76



                                                                                Payment                                            Bank                             Transaction
Vendor Name                                                    Check Ref #      Method        Status          Date               Account             Amount          Currency
CITY OF COMPTON                                                  649316          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      11,527.56      USD
   CITY OF COMPTON Total                                                                                                                                19,211.65
CIXI JIANGNAN CHEMICAL FIBER                                     92056            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        211,470.05      USD
CIXI JIANGNAN CHEMICAL FIBER                                     92176            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A        187,532.40      USD
CIXI JIANGNAN CHEMICAL FIBER                                     92572            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        615,357.17      USD
CIXI JIANGNAN CHEMICAL FIBER                                     93085            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A        879,920.22      USD
CIXI JIANGNAN CHEMICAL FIBER                                     93464            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A        150,000.00      USD
CIXI JIANGNAN CHEMICAL FIBER                                                      WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        376,896.72      USD
CIXI JIANGNAN CHEMICAL FIBER                                                      WIRE      NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A        150,000.00      USD
   CIXI JIANGNAN CHEMICAL FIBER Total                                                                                                                2,571,176.56
COCONA INC                                                       649598          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     112,500.00      USD
   COCONA INC Total                                                                                                                                    112,500.00
COMMERCE TECHNOLOGIES INC                                        649813          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      14,443.32      USD
   COMMERCE TECHNOLOGIES INC Total                                                                                                                      14,443.32
COMMERCIAL JANITORIAL SERVICES INC                               648803          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,400.21      USD
COMMERCIAL JANITORIAL SERVICES INC                               649591          CHECK      NEGOTIABLE     03/28/2019   Wells Fargo Bank N.A - CDA       9,374.45      USD
   COMMERCIAL JANITORIAL SERVICES INC Total                                                                                                             10,774.66
COMMISSION JUNCTION                                              648804          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      12,174.16      USD
COMMISSION JUNCTION                                              649713          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       5,668.44      USD
   COMMISSION JUNCTION Total                                                                                                                            17,842.60
COMPETITIVE PALLET SERVICE                                       648805          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       3,360.00      USD
COMPETITIVE PALLET SERVICE                                       649873          CHECK      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA       6,720.00      USD
   COMPETITIVE PALLET SERVICE Total                                                                                                                     10,080.00
COMPTROLLER OF PUBLIC ACCOUNTS                                   93730            WIRE      NEGOTIABLE     05/14/2019   Wells Fargo Bank N.A - CDA      43,132.36      USD
   COMPTROLLER OF PUBLIC ACCOUNTS Total                                                                                                                 43,132.36
COMRESOURCE INC                                                  648807          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,200.00      USD
   COMRESOURCE INC Total                                                                                                                                 1,200.00
CONSOLIDATED FIBERS                                              648808          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      44,279.39      USD
CONSOLIDATED FIBERS                                              649096          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      44,279.39      USD
   CONSOLIDATED FIBERS Total                                                                                                                            88,558.78
CONSTELLATION ENERGY SERVICES INC                                92112            WIRE      NEGOTIABLE     02/21/2019   Wells Fargo Bank N.A - CDA       2,478.44      USD
CONSTELLATION ENERGY SERVICES INC                                92111            WIRE      NEGOTIABLE     02/21/2019   Wells Fargo Bank N.A - CDA       7,294.51      USD
CONSTELLATION ENERGY SERVICES INC                                93170            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       2,448.39      USD
CONSTELLATION ENERGY SERVICES INC                                93169            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       6,590.85      USD
   CONSTELLATION ENERGY SERVICES INC Total                                                                                                              18,812.19
CONSUMER TESTING LAB INC                                         648809          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       9,341.51      USD
CONSUMER TESTING LAB INC                                         649780          CHECK      NEGOTIABLE     04/29/2019   Wells Fargo Bank N.A - CDA       5,957.69      USD
   CONSUMER TESTING LAB INC Total                                                                                                                       15,299.20
CONTINENTAL SECURITY INC                                         648810          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,440.00      USD
CONTINENTAL SECURITY INC                                         649098          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,960.00      USD
CONTINENTAL SECURITY INC                                         649389          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       2,960.00      USD
CONTINENTAL SECURITY INC                                         649740          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       4,440.00      USD
   CONTINENTAL SECURITY INC Total                                                                                                                       14,800.00
CROWN PACKAGING CORP                                             649100          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      18,796.40      USD
CROWN PACKAGING CORP                                             649863          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA       9,152.50      USD
   CROWN PACKAGING CORP Total                                                                                                                           27,948.90
CRUSH BEARING & DRIVES INC                                       648815          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,270.50      USD
CRUSH BEARING & DRIVES INC                                       649101          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       6,981.89      USD
   CRUSH BEARING & DRIVES INC Total                                                                                                                     11,252.39
DAMCO USA INC                                                    648818          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     306,794.59      USD
DAMCO USA INC                                                    649103          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      22,756.22      USD




                                                                                                                                                                             Page: 6 of 24
                                         19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                 Pg 43 of 76



                                                                           Payment                                            Bank                             Transaction
Vendor Name                                               Check Ref #      Method        Status          Date               Account             Amount          Currency
DAMCO USA INC                                               649607          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     109,423.00      USD
DAMCO USA INC                                                               WIRE       NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     700,000.00      USD
   DAMCO USA INC Total                                                                                                                          1,138,973.81
DEBBIE'S DESIGN STUDIO                                      649027          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA       8,255.50      USD
   DEBBIE'S DESIGN STUDIO Total                                                                                                                     8,255.50
DEBORAH WOODBRIDGE                                          648820          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       6,750.00      USD
DEBORAH WOODBRIDGE                                          649755          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA       6,750.00      USD
   DEBORAH WOODBRIDGE Total                                                                                                                        13,500.00
DEMANDPDX, LLC                                              649107          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      31,762.50      USD
DEMANDPDX, LLC                                              649646          CHECK      NEGOTIABLE     04/09/2019   Wells Fargo Bank N.A - CDA      31,350.00      USD
DEMANDPDX, LLC                                              649808          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      18,727.50      USD
   DEMANDPDX, LLC Total                                                                                                                            81,840.00
DISCOVERY BENEFITS INC                                      92123            WIRE      NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA         891.50      USD
DISCOVERY BENEFITS INC                                      92281            WIRE      NEGOTIABLE     03/05/2019     Wells Fargo Bank, N.A         10,000.00      USD
DISCOVERY BENEFITS INC                                      93108            WIRE      NEGOTIABLE     03/25/2019   Wells Fargo Bank N.A - CDA         891.50      USD
DISCOVERY BENEFITS INC                                      93254            WIRE      NEGOTIABLE     04/02/2019     Wells Fargo Bank, N.A         10,000.00      USD
DISCOVERY BENEFITS INC                                      93475            WIRE      NEGOTIABLE     04/22/2019     Wells Fargo Bank, N.A         10,000.00      USD
DISCOVERY BENEFITS INC                                      93522            WIRE      NEGOTIABLE     04/25/2019   Wells Fargo Bank N.A - CDA         874.00      USD
DISCOVERY BENEFITS INC                                      93649            WIRE      NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A         10,000.00      USD
   DISCOVERY BENEFITS INC Total                                                                                                                    42,657.00
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     02/21/2019     Wells Fargo Bank, N.A         42,592.00      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     02/26/2019     Wells Fargo Bank, N.A          7,260.00      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     02/28/2019     Wells Fargo Bank, N.A         27,840.00      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     03/12/2019     Wells Fargo Bank, N.A         83,520.00      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     03/20/2019     Wells Fargo Bank, N.A         75,286.20      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     03/27/2019     Wells Fargo Bank, N.A         20,880.00      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     04/02/2019     Wells Fargo Bank, N.A         32,135.48      USD
Diyou Fibre (M) Sdn Bhd                                                      WIRE      NEGOTIABLE     04/12/2019     Wells Fargo Bank, N.A        126,550.20      USD
   Diyou Fibre (M) Sdn Bhd Total                                                                                                                  416,063.88
DOMFOAM INC                                                 648822          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      51,332.14      USD
DOMFOAM INC                                                                 WIRE       NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A        187,502.75      USD
  DOMFOAM INC Total                                                                                                                               238,834.89
DONALD KELLY                                                648823          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,750.00      USD
DONALD KELLY                                                649112          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,500.00      USD
DONALD KELLY                                                649408          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       4,250.00      USD
DONALD KELLY                                                649661          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA       4,750.00      USD
DONALD KELLY                                                649794          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       2,250.00      USD
   DONALD KELLY Total                                                                                                                              16,500.00
DREAMWELL LTD                                               649769          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     737,619.80      USD
   DREAMWELL LTD Total                                                                                                                            737,619.80
DUKE ENERGY PROGRESS                                        92153           WIRE       NEGOTIABLE     02/27/2019   Wells Fargo Bank N.A - CDA       1,044.00      USD
DUKE ENERGY PROGRESS                                        93189           WIRE       NEGOTIABLE     03/18/2019   Wells Fargo Bank N.A - CDA      57,542.52      USD
DUKE ENERGY PROGRESS                                        93173           WIRE       NEGOTIABLE     03/27/2019   Wells Fargo Bank N.A - CDA         980.40      USD
DUKE ENERGY PROGRESS                                        649782          CHECK      NEGOTIABLE     04/29/2019   Wells Fargo Bank N.A - CDA      51,087.36      USD
   DUKE ENERGY PROGRESS Total                                                                                                                     110,654.28
DUNLAP SUNBRAND INTERNATIONAL                               648826          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,338.27      USD
DUNLAP SUNBRAND INTERNATIONAL                               649114          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         489.74      USD
DUNLAP SUNBRAND INTERNATIONAL                               649744          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       5,910.13      USD
   DUNLAP SUNBRAND INTERNATIONAL Total                                                                                                              7,738.14
EA INTERNATIONAL-LTD                                        648827          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      17,497.92      USD
EA INTERNATIONAL-LTD                                        649116          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         829.44      USD




                                                                                                                                                                        Page: 7 of 24
                                             19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                     Pg 44 of 76



                                                                               Payment                                           Bank                              Transaction
Vendor Name                                                   Check Ref #      Method         Status        Date                Account             Amount          Currency
    EA INTERNATIONAL-LTD Total                                                                                                                         18,327.36
EFP PARTNERS-I LTD                                              648831          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      14,300.00      USD
EFP PARTNERS-I LTD                                              649411          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      14,300.00      USD
    EFP PARTNERS-I LTD Total                                                                                                                           28,600.00
ELITE COMFORT SOLUTIONS, LLC                                    649119          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       4,400.00      USD
ELITE COMFORT SOLUTIONS, LLC                                    649413          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       4,400.00      USD
    ELITE COMFORT SOLUTIONS, LLC Total                                                                                                                  8,800.00
ELITE FOAM                                                      648834          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      30,600.00      USD
ELITE FOAM                                                      648835          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      65,330.28      USD
ELITE FOAM                                                      649120          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      12,958.92      USD
ELITE FOAM                                                      649121          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     132,931.44      USD
ELITE FOAM                                                                      WIRE       NEGOTIABLE     05/03/2019     Wells Fargo Bank N.A.        145,572.90      USD
ELITE FOAM                                                                      WIRE       NEGOTIABLE     05/08/2019     Wells Fargo Bank N.A.        650,000.00      USD
    ELITE FOAM Total                                                                                                                                1,037,393.54
EMIRATES FIBER INDUSTRIES FZ LLC                                93527            WIRE      NEGOTIABLE     04/25/2019     Wells Fargo Bank, N.A        187,654.06      USD
EMIRATES FIBER INDUSTRIES FZ LLC                                93708            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A        186,373.88      USD
    EMIRATES FIBER INDUSTRIES FZ LLC Total                                                                                                            374,027.94
ENTERPRISE RIDESHARE                                            649122          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       4,462.66      USD
ENTERPRISE RIDESHARE                                            649414          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       5,514.96      USD
ENTERPRISE RIDESHARE                                            649679          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA       1,345.89      USD
ENTERPRISE RIDESHARE                                            649678          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA       3,848.74      USD
    ENTERPRISE RIDESHARE Total                                                                                                                         15,172.25
EQUINIX INC                                                     649123          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      10,786.21      USD
    EQUINIX INC Total                                                                                                                                  10,786.21
EVERGREEN SHIPPING AGENCY CORP                                  648837          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,400.00      USD
EVERGREEN SHIPPING AGENCY CORP                                  649124          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,520.00      USD
EVERGREEN SHIPPING AGENCY CORP                                  649415          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       5,650.00      USD
EVERGREEN SHIPPING AGENCY CORP                                  649836          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       1,850.00      USD
EVERGREEN SHIPPING AGENCY CORP                                  649846          CHECK      NEGOTIABLE     05/08/2019   Wells Fargo Bank N.A - CDA      24,716.00      USD
EVERGREEN SHIPPING AGENCY CORP                                  93724           WIRE       NEGOTIABLE     05/16/2019     Wells Fargo Bank, N.A         27,881.00      USD
    EVERGREEN SHIPPING AGENCY CORP Total                                                                                                               66,017.00
EXCEL4APPS INC                                                  649305          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA       9,655.22      USD
    EXCEL4APPS INC Total                                                                                                                                9,655.22
EXETER 25 KEYSTONE LLC                                          648838          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     163,862.00      USD
EXETER 25 KEYSTONE LLC                                          649416          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     163,862.00      USD
    EXETER 25 KEYSTONE LLC Total                                                                                                                      327,724.00
FEDEX                                                           648842          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         128.45      USD
FEDEX                                                           92096           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA          69.02      USD
FEDEX                                                           92101           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA         954.93      USD
FEDEX                                                           92099           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA       2,546.39      USD
FEDEX                                                           92100           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA       2,720.12      USD
FEDEX                                                           92095           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA      25,645.29      USD
FEDEX                                                           92130           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA          14.50      USD
FEDEX                                                           92129           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA         223.85      USD
FEDEX                                                           92128           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA       2,651.57      USD
FEDEX                                                           92127           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA       3,013.98      USD
FEDEX                                                           92125           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA       6,672.99      USD
FEDEX                                                           92124           WIRE       NEGOTIABLE     02/27/2019   Wells Fargo Bank N.A - CDA      17,287.95      USD
FEDEX                                                           92210           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA          14.50      USD
FEDEX                                                           92209           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA          77.42      USD
FEDEX                                                           92208           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA         142.69      USD




                                                                                                                                                                            Page: 8 of 24
              19-11608-mew   Doc 123   Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                    Pg 45 of 76



                                              Payment                                            Bank                            Transaction
Vendor Name                    Check Ref #    Method        Status          Date               Account             Amount         Currency
FEDEX                            92207          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA        476.77      USD
FEDEX                            92206          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      3,191.71      USD
FEDEX                            92214          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      3,235.97      USD
FEDEX                            92205          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      3,358.10      USD
FEDEX                            92204          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      3,703.07      USD
FEDEX                            92211          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      7,523.63      USD
FEDEX                            92212          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     19,378.91      USD
FEDEX                            92213          WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     35,494.02      USD
FEDEX                            92567          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA          9.94      USD
FEDEX                            92564          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         14.50      USD
FEDEX                            92565          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         14.50      USD
FEDEX                            92566          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         14.50      USD
FEDEX                            92563          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         16.78      USD
FEDEX                            92562          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         26.62      USD
FEDEX                            92561          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         32.88      USD
FEDEX                            92560          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         47.86      USD
FEDEX                            92559          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         73.60      USD
FEDEX                            92558          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA         81.81      USD
FEDEX                            92557          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        142.13      USD
FEDEX                            92556          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        191.11      USD
FEDEX                            92555          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        268.93      USD
FEDEX                            92554          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        518.71      USD
FEDEX                            92553          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        529.33      USD
FEDEX                            92552          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA        620.56      USD
FEDEX                            92551          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      1,183.26      USD
FEDEX                            92550          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      1,284.50      USD
FEDEX                            92549          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      1,519.47      USD
FEDEX                            92548          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      1,542.04      USD
FEDEX                            92547          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      1,690.29      USD
FEDEX                            92546          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      2,643.23      USD
FEDEX                            92545          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      2,941.73      USD
FEDEX                            92544          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      3,683.90      USD
FEDEX                            92543          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      3,990.26      USD
FEDEX                            92542          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      4,134.12      USD
FEDEX                            92541          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA      4,524.67      USD
FEDEX                            92540          WIRE      NEGOTIABLE     03/06/2019   Wells Fargo Bank N.A - CDA     32,775.52      USD
FEDEX                            649129        CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        191.38      USD
FEDEX                            92638          WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA         35.44      USD
FEDEX                            93167          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         14.50      USD
FEDEX                            93166          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         48.54      USD
FEDEX                            93165          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         60.91      USD
FEDEX                            93164          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA        433.08      USD
FEDEX                            93163          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      2,139.77      USD
FEDEX                            93162          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      2,711.35      USD
FEDEX                            93161          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     10,461.84      USD
FEDEX                            93160          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     15,869.74      USD
FEDEX                            93159          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     20,163.96      USD
FEDEX                            93158          WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     32,604.81      USD
FEDEX                            93299          WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA         39.41      USD
FEDEX                            93298          WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA        737.03      USD
FEDEX                            93297          WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA      1,279.63      USD




                                                                                                                                         Page: 9 of 24
                                                  19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                          Pg 46 of 76



                                                                                    Payment                                            Bank                             Transaction
Vendor Name                                                        Check Ref #      Method        Status          Date               Account             Amount          Currency
FEDEX                                                                93296            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA       3,396.10      USD
FEDEX                                                                93295            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA       5,329.39      USD
FEDEX                                                                93293            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA       6,567.48      USD
FEDEX                                                                93294            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA      22,254.75      USD
FEDEX                                                                93292            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA      39,199.81      USD
FEDEX                                                                649768          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     160,091.48      USD
   FEDEX Total                                                                                                                                             526,672.98
FEDEX FREIGHT                                                        648843          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      25,118.90      USD
FEDEX FREIGHT                                                        649130          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     101,031.11      USD
FEDEX FREIGHT                                                        649319          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA       7,506.21      USD
FEDEX FREIGHT                                                        649609          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA      44,250.22      USD
   FEDEX FREIGHT Total                                                                                                                                     177,906.44
FIBERCO INC                                                          649131          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       3,290.00      USD
FIBERCO INC                                                          649424          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       5,264.00      USD
   FIBERCO INC Total                                                                                                                                         8,554.00
FROST BROWN TODD LLC                                                 648849          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      93,492.99      USD
FROST BROWN TODD LLC                                                 649849          CHECK      NEGOTIABLE     05/08/2019   Wells Fargo Bank N.A - CDA     203,915.29      USD
   FROST BROWN TODD LLC Total                                                                                                                              297,408.28
FUELCOMM INC dba STACKLINE                                           649135          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      27,000.00      USD
   FUELCOMM INC dba STACKLINE Total                                                                                                                         27,000.00
FUNING JINCHENG HOME TEXTILE CO., LTD.                               92057            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        212,784.80      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               92177            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A        147,656.50      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               92574            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        321,903.60      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               92680            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A        365,657.70      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               93086            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A        281,070.35      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               93208            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A         78,894.60      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                               93463            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A        176,220.00      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                                                WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        350,489.74      USD
FUNING JINCHENG HOME TEXTILE CO., LTD.                                                WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A        292,605.02      USD
   FUNING JINCHENG HOME TEXTILE CO., LTD. Total                                                                                                          2,227,282.31
GAWORLD IMP & EXP CO, LTD                                                             WIRE      NEGOTIABLE     02/19/2019     Wells Fargo Bank, N.A          7,815.54      USD
GAWORLD IMP & EXP CO, LTD                                                             WIRE      NEGOTIABLE     03/05/2019     Wells Fargo Bank, N.A          3,907.77      USD
   GAWORLD IMP & EXP CO, LTD Total                                                                                                                          11,723.31
GEISINGER HEALTH PLAN (104183)                                       92146            WIRE      NEGOTIABLE     02/27/2019   Wells Fargo Bank N.A - CDA      49,371.96      USD
GEISINGER HEALTH PLAN (104183)                                       93120            WIRE      NEGOTIABLE     03/27/2019   Wells Fargo Bank N.A - CDA      49,371.96      USD
GEISINGER HEALTH PLAN (104183)                                       93182            WIRE      NEGOTIABLE     03/28/2019   Wells Fargo Bank N.A - CDA       3,676.00      USD
GEISINGER HEALTH PLAN (104183)                                       93557            WIRE      NEGOTIABLE     05/01/2019   Wells Fargo Bank N.A - CDA      50,897.45      USD
   GEISINGER HEALTH PLAN (104183) Total                                                                                                                    153,317.37
GLADiiUM TECHNOLOGY PARTNERS                                         649694          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      96,609.23      USD
   GLADiiUM TECHNOLOGY PARTNERS Total                                                                                                                       96,609.23
GOOGLE INC                                                           648850          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     107,176.08      USD
GOOGLE INC                                                           649428          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      63,513.30      USD
GOOGLE INC                                                           649657          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA      22,220.10      USD
   GOOGLE INC Total                                                                                                                                        192,909.48
GRAINGER                                                             648853          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      21,308.45      USD
GRAINGER                                                             649140          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      26,136.33      USD
   GRAINGER Total                                                                                                                                           47,444.78
GROZ BECKERT USA INC                                                 649142          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      12,610.00      USD
   GROZ BECKERT USA INC Total                                                                                                                               12,610.00
GUARDIAN                                                             649143          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       5,039.47      USD
GUARDIAN                                                             93145           WIRE       NEGOTIABLE     03/25/2019   Wells Fargo Bank N.A - CDA          56.76      USD




                                                                                                                                                                                 Page: 10 of 24
                                           19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                   Pg 47 of 76



                                                                             Payment                                            Bank                             Transaction
Vendor Name                                                 Check Ref #      Method        Status          Date               Account             Amount          Currency
GUARDIAN                                                      649599          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA      10,639.42      USD
GUARDIAN                                                      93748            WIRE      NEGOTIABLE     05/17/2019   Wells Fargo Bank N.A - CDA          38.14      USD
    GUARDIAN Total                                                                                                                                   15,773.79
HAINING WELLINGTON NEW MATERIAL CO LTD                        92178            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         32,529.17      USD
    HAINING WELLINGTON NEW MATERIAL CO LTD Total                                                                                                     32,529.17
HANGZHOU CHUANGYUAN FEATHER CO LTD                            92058            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        130,585.43      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                            92179            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         22,386.40      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                            92576            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        191,486.66      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                            92681            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A        101,004.54      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                            93087            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A          5,935.00      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                            93209            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A         69,450.00      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                                             WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        315,780.00      USD
HANGZHOU CHUANGYUAN FEATHER CO LTD                                             WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A        288,763.17      USD
    HANGZHOU CHUANGYUAN FEATHER CO LTD Total                                                                                                      1,125,391.20
HANGZHOU DELAN HOME CO. LTD.                                  93088            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         66,300.00      USD
    HANGZHOU DELAN HOME CO. LTD. Total                                                                                                               66,300.00
HANGZHOU HUAYING XINTANG DOWN PRODUCTS CO LTD                 92180            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         82,146.50      USD
    HANGZHOU HUAYING XINTANG DOWN PRODUCTS CO LTD Total                                                                                              82,146.50
HANGZHOU HUOJU DOWN PRODUCTS CO., LTD.                        92059            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A         14,490.00      USD
HANGZHOU HUOJU DOWN PRODUCTS CO., LTD.                        92181            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         19,800.00      USD
HANGZHOU HUOJU DOWN PRODUCTS CO., LTD.                        92578            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A         70,744.90      USD
    HANGZHOU HUOJU DOWN PRODUCTS CO., LTD. Total                                                                                                    105,034.90
HANGZHOU SHINIH FIBER PRODUCTS CO., LTD                       92580            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A         25,401.56      USD
HANGZHOU SHINIH FIBER PRODUCTS CO., LTD                       92682            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A         25,401.56      USD
    HANGZHOU SHINIH FIBER PRODUCTS CO., LTD Total                                                                                                    50,803.12
HARTFORD FINANCIAL SRVCS                                      92669            WIRE      NEGOTIABLE     03/12/2019     Wells Fargo Bank, N.A         72,724.25      USD
HARTFORD FINANCIAL SRVCS                                      93320            WIRE      NEGOTIABLE     04/08/2019     Wells Fargo Bank, N.A        148,604.69      USD
HARTFORD FINANCIAL SRVCS                                      93646            WIRE      NEGOTIABLE     05/08/2019     Wells Fargo Bank, N.A         61,454.06      USD
    HARTFORD FINANCIAL SRVCS Total                                                                                                                  282,783.00
HAYES INDUSTRIES INC                                          648858          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      12,345.18      USD
HAYES INDUSTRIES INC                                          649147          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,237.73      USD
    HAYES INDUSTRIES INC Total                                                                                                                       13,582.91
HEBEI TEXTILES IMP AND EXP CO., LTD                           92060            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A         12,250.00      USD
HEBEI TEXTILES IMP AND EXP CO., LTD                           92581            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A          6,429.40      USD
    HEBEI TEXTILES IMP AND EXP CO., LTD Total                                                                                                        18,679.40
HOLLANDER NC IA LLC                                           92274            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A        165,029.70      USD
HOLLANDER NC IA LLC                                           93230            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A        165,029.70      USD
    HOLLANDER NC IA LLC Total                                                                                                                       330,059.40
HOULIHAN LOKEY CAPITAL INC                                    93745            WIRE      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     110,000.00      USD
    HOULIHAN LOKEY CAPITAL INC Total                                                                                                                110,000.00
HUSSAIN M SHAIKH                                              648862          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      30,800.00      USD
    HUSSAIN M SHAIKH Total                                                                                                                           30,800.00
HYG FINANCIAL SERVICES INC                                    648864          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      16,658.20      USD
HYG FINANCIAL SERVICES INC                                    649150          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       6,708.65      USD
HYG FINANCIAL SERVICES INC                                    649766          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA      40,946.12      USD
    HYG FINANCIAL SERVICES INC Total                                                                                                                 64,312.97
ILLINOIS DEPT OF REVENUE                                      92104            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA       3,135.00      USD
ILLINOIS DEPT OF REVENUE                                      93100            WIRE      NEGOTIABLE     03/20/2019   Wells Fargo Bank N.A - CDA       2,418.00      USD
ILLINOIS DEPT OF REVENUE                                      93455            WIRE      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA       2,715.00      USD
    ILLINOIS DEPT OF REVENUE Total                                                                                                                    8,268.00
INTERNATIONAL BUSINESS MACHINES CORPORATION                   648869          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      36,510.15      USD




                                                                                                                                                                          Page: 11 of 24
                                            19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                    Pg 48 of 76



                                                                              Payment                                            Bank                             Transaction
Vendor Name                                                  Check Ref #      Method        Status          Date               Account             Amount          Currency
INTERNATIONAL BUSINESS MACHINES CORPORATION                    649799          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      36,510.15      USD
   INTERNATIONAL BUSINESS MACHINES CORPORATION Total                                                                                                  73,020.30
INTERNATIONAL PAPER (EDI)                                      648870          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      95,650.48      USD
INTERNATIONAL PAPER (EDI)                                      649153          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      63,722.69      USD
INTERNATIONAL PAPER (EDI)                                      649439          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      95,834.00      USD
INTERNATIONAL PAPER (EDI)                                      649758          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     109,448.37      USD
   INTERNATIONAL PAPER (EDI) Total                                                                                                                   364,655.54
INVISTA                                                                         WIRE      NEGOTIABLE     04/29/2019     Wells Fargo Bank, N.A        567,600.00      USD
INVISTA                                                                         WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        487,971.00      USD
INVISTA                                                                         WIRE      NEGOTIABLE     05/09/2019     Wells Fargo Bank, N.A        852,103.20      USD
INVISTA                                                                         WIRE      NEGOTIABLE     05/15/2019     Wells Fargo Bank, N.A        231,000.00      USD
INVISTA                                                                         WIRE      NEGOTIABLE     05/16/2019     Wells Fargo Bank, N.A         69,300.00      USD
   INVISTA Total                                                                                                                                   2,207,974.20
INVISTA INC.                                                   648873          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA   2,847,052.94      USD
INVISTA INC.                                                   649154          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA   1,437,605.01      USD
INVISTA INC.                                                   649440          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA   1,219,789.92      USD
   INVISTA INC. Total                                                                                                                              5,504,447.87
IRON MOUNTAIN                                                  648874          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,688.13      USD
IRON MOUNTAIN                                                  649714          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       2,764.49      USD
IRON MOUNTAIN                                                  649800          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       2,296.93      USD
   IRON MOUNTAIN Total                                                                                                                                 7,749.55
IVOXY CONSULTING LLC                                           649589          CHECK      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      18,364.71      USD
   IVOXY CONSULTING LLC Total                                                                                                                         18,364.71
JM ENGINEERING A/S                                             93488            WIRE      NEGOTIABLE     02/19/2019     Wells Fargo Bank, N.A         11,432.07      USD
   JM ENGINEERING A/S Total                                                                                                                           11,432.07
JOSE GERARDO BARRIENTOS                                        648885          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       5,000.00      USD
JOSE GERARDO BARRIENTOS                                        649698          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA       5,000.00      USD
   JOSE GERARDO BARRIENTOS Total                                                                                                                      10,000.00
JOSE RAMON FIGUEROA ENRIQUEZ                                   92705            WIRE      NEGOTIABLE     03/18/2019     Wells Fargo Bank, N.A          8,800.00      USD
JOSE RAMON FIGUEROA ENRIQUEZ                                   93301            WIRE      NEGOTIABLE     04/04/2019     Wells Fargo Bank, N.A          8,800.00      USD
JOSE RAMON FIGUEROA ENRIQUEZ                                   93687            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A         11,000.00      USD
   JOSE RAMON FIGUEROA ENRIQUEZ Total                                                                                                                 28,600.00
K&L GATES RCAC                                                 649165          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      11,487.00      USD
   K&L GATES RCAC Total                                                                                                                               11,487.00
KAISER PERMANENTE                                              92121            WIRE      NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA      76,367.88      USD
KAISER PERMANENTE                                              93117            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      80,716.74      USD
KAISER PERMANENTE                                              93725            WIRE      NEGOTIABLE     05/15/2019   Wells Fargo Bank N.A - CDA      84,751.93      USD
   KAISER PERMANENTE Total                                                                                                                           241,836.55
KAPSTONE CONTAINER CORP                                        648886          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      50,482.90      USD
KAPSTONE CONTAINER CORP                                        649166          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      68,378.06      USD
   KAPSTONE CONTAINER CORP Total                                                                                                                     118,860.96
KAREN SUE NAYLOR                                               648887          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      30,233.33      USD
KAREN SUE NAYLOR                                               649447          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      30,233.33      USD
KAREN SUE NAYLOR                                               649715          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      30,233.33      USD
   KAREN SUE NAYLOR Total                                                                                                                             90,699.99
KAUSTUBH DATTATRAYA MARATHE                                    92138            WIRE      NEGOTIABLE     02/26/2019     Wells Fargo Bank, N.A          3,767.72      USD
KAUSTUBH DATTATRAYA MARATHE                                    93142            WIRE      NEGOTIABLE     03/26/2019     Wells Fargo Bank, N.A          2,636.19      USD
KAUSTUBH DATTATRAYA MARATHE                                    93538            WIRE      NEGOTIABLE     04/26/2019     Wells Fargo Bank, N.A          4,219.73      USD
   KAUSTUBH DATTATRAYA MARATHE Total                                                                                                                  10,623.64
KIRKLAND & ELLIS LLP                                           649658          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA     150,000.00      USD
KIRKLAND & ELLIS LLP                                           93546           WIRE       NEGOTIABLE     04/29/2019     Wells Fargo Bank, N.A        150,000.00      USD




                                                                                                                                                                           Page: 12 of 24
                                            19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                    Pg 49 of 76



                                                                              Payment                                            Bank                             Transaction
Vendor Name                                                  Check Ref #      Method        Status          Date               Account             Amount          Currency
KIRKLAND & ELLIS LLP                                           93558            WIRE      NEGOTIABLE     05/01/2019     Wells Fargo Bank, N.A        238,687.73      USD
KIRKLAND & ELLIS LLP                                           93637            WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        184,163.50      USD
KIRKLAND & ELLIS LLP                                           93650            WIRE      NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A        184,040.27      USD
KIRKLAND & ELLIS LLP                                           93679            WIRE      NEGOTIABLE     05/09/2019     Wells Fargo Bank, N.A        207,956.01      USD
KIRKLAND & ELLIS LLP                                           93737            WIRE      NEGOTIABLE     05/14/2019     Wells Fargo Bank, N.A        193,398.93      USD
KIRKLAND & ELLIS LLP                                           93742            WIRE      NEGOTIABLE     05/17/2019   Wells Fargo Bank N.A - CDA           0.00      USD
KIRKLAND & ELLIS LLP                                           93746            WIRE      NEGOTIABLE     05/17/2019   Wells Fargo Bank N.A - CDA     250,000.00      USD
KIRKLAND & ELLIS LLP                                           93747            WIRE      NEGOTIABLE     05/17/2019   Wells Fargo Bank N.A - CDA     250,000.00      USD
   KIRKLAND & ELLIS LLP Total                                                                                                                      1,808,246.44
KU - KENTUCKY UTILITIES CO                                     92636            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA          61.11      USD
KU - KENTUCKY UTILITIES CO                                     92634            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA       4,490.91      USD
KU - KENTUCKY UTILITIES CO                                     92633            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA      11,387.23      USD
KU - KENTUCKY UTILITIES CO                                     92632            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA      13,444.73      USD
KU - KENTUCKY UTILITIES CO                                     92637            WIRE      NEGOTIABLE     03/12/2019   Wells Fargo Bank N.A - CDA         994.66      USD
KU - KENTUCKY UTILITIES CO                                     93706            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA         127.68      USD
KU - KENTUCKY UTILITIES CO                                     93704            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA       1,985.00      USD
KU - KENTUCKY UTILITIES CO                                     93703            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA       9,605.24      USD
KU - KENTUCKY UTILITIES CO                                     93702            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA      21,906.52      USD
KU - KENTUCKY UTILITIES CO                                     93700            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA      27,104.17      USD
   KU - KENTUCKY UTILITIES CO Total                                                                                                                   91,107.25
L&G CUSTOM DESIGN                                              648891          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       3,500.00      USD
L&G CUSTOM DESIGN                                              649307          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA       8,583.85      USD
   L&G CUSTOM DESIGN Total                                                                                                                            12,083.85
LENZING FIBERS INC                                             649753          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA      64,340.24      USD
   LENZING FIBERS INC Total                                                                                                                           64,340.24
LEX THOMSON LP                                                 648896          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      72,858.00      USD
LEX THOMSON LP                                                 649455          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      72,858.00      USD
   LEX THOMSON LP Total                                                                                                                              145,716.00
LG&E - LOUISVILLE GAS & ELECTRIC                               92126           WIRE       NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA       3,869.74      USD
LG&E - LOUISVILLE GAS & ELECTRIC                               92276           WIRE       NEGOTIABLE     03/05/2019   Wells Fargo Bank N.A - CDA      26,746.02      USD
LG&E - LOUISVILLE GAS & ELECTRIC                               93174           WIRE       NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA       3,949.74      USD
LG&E - LOUISVILLE GAS & ELECTRIC                               93291           WIRE       NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA      26,314.84      USD
LG&E - LOUISVILLE GAS & ELECTRIC                               649779          CHECK      NEGOTIABLE     04/29/2019   Wells Fargo Bank N.A - CDA       3,769.85      USD
LG&E - LOUISVILLE GAS & ELECTRIC                               93701           WIRE       NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA      25,087.75      USD
   LG&E - LOUISVILLE GAS & ELECTRIC Total                                                                                                             89,737.94
LIBERTY PROPERTY LIMITED PARTNERSHIP                           649615          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     279,253.02      USD
   LIBERTY PROPERTY LIMITED PARTNERSHIP Total                                                                                                        279,253.02
LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.                92063            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A          2,370.00      USD
LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.                92591            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A          2,370.00      USD
LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.                92685            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A            610.35      USD
LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.                93092            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         15,040.44      USD
LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD.                93466            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A          2,234.88      USD
   LUAN THE SEA FEATHER DOWN PRODUCTS COMPANY LTD. Total                                                                                              22,625.67
MAJESTIC/AMB PICO RIVERA ASSOC LLC                             648901          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     235,238.60      USD
MAJESTIC/AMB PICO RIVERA ASSOC LLC                             649460          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     357,880.64      USD
   MAJESTIC/AMB PICO RIVERA ASSOC LLC Total                                                                                                          593,119.24
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                           92117            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA       1,464.09      USD
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                           92118            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA       1,703.24      USD
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                           92119            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA       4,855.68      USD
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                           93194            WIRE      NEGOTIABLE     03/20/2019   Wells Fargo Bank N.A - CDA       1,461.85      USD
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                           93193            WIRE      NEGOTIABLE     03/20/2019   Wells Fargo Bank N.A - CDA       1,782.90      USD




                                                                                                                                                                           Page: 13 of 24
                                                19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                        Pg 50 of 76



                                                                                  Payment                                            Bank                             Transaction
Vendor Name                                                      Check Ref #      Method        Status          Date               Account             Amount          Currency
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                               93192            WIRE      NEGOTIABLE     03/20/2019   Wells Fargo Bank N.A - CDA       4,520.76      USD
MAQUOKETA MUNICIPAL ELECTRIC UTILITY                               649775          CHECK      NEGOTIABLE     04/29/2019   Wells Fargo Bank N.A - CDA       7,602.35      USD
   MAQUOKETA MUNICIPAL ELECTRIC UTILITY Total                                                                                                             23,390.87
MARITZ                                                             649308          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      10,250.00      USD
   MARITZ Total                                                                                                                                           10,250.00
MARSH USA INC                                                      648903          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     465,754.29      USD
MARSH USA INC                                                      649184          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     283,618.09      USD
MARSH USA INC                                                      649310          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      16,875.00      USD
MARSH USA INC                                                      649754          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     294,779.09      USD
MARSH USA INC                                                      649856          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     283,618.09      USD
   MARSH USA INC Total                                                                                                                                 1,344,644.56
MC MASTER-CARR SUPPLY CO                                           648904          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,412.69      USD
MC MASTER-CARR SUPPLY CO                                           649185          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       8,877.02      USD
   MC MASTER-CARR SUPPLY CO Total                                                                                                                         13,289.71
McMICHAEL MILLS INC                                                649749          CHECK      NEGOTIABLE     04/25/2019   Wells Fargo Bank N.A - CDA      74,760.39      USD
   McMICHAEL MILLS INC Total                                                                                                                              74,760.39
MERCER HEALTH & BENEFITS LLC                                       649029          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      15,002.00      USD
MERCER HEALTH & BENEFITS LLC                                       93107           WIRE       NEGOTIABLE     03/25/2019   Wells Fargo Bank N.A - CDA     240,244.85      USD
MERCER HEALTH & BENEFITS LLC                                       93220           WIRE       NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     241,029.64      USD
MERCER HEALTH & BENEFITS LLC                                       93345           WIRE       NEGOTIABLE     04/15/2019   Wells Fargo Bank N.A - CDA     239,443.38      USD
MERCER HEALTH & BENEFITS LLC                                       649716          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      19,077.20      USD
MERCER HEALTH & BENEFITS LLC                                       649810          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      15,002.00      USD
MERCER HEALTH & BENEFITS LLC                                       93751           WIRE       NEGOTIABLE     05/17/2019   Wells Fargo Bank N.A - CDA     167,382.19      USD
   MERCER HEALTH & BENEFITS LLC Total                                                                                                                    937,181.26
MICROSOFT ONLINE INC                                               648907          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       6,281.22      USD
MICROSOFT ONLINE INC                                               649466          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       6,864.06      USD
   MICROSOFT ONLINE INC Total                                                                                                                             13,145.28
MIJUNG IND CO LTD                                                  93647            WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A         21,759.36      USD
MIJUNG IND CO LTD                                                  93707            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A         21,759.36      USD
   MIJUNG IND CO LTD Total                                                                                                                                43,518.72
MILLENNIUM TWO LLC                                                 92201            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         52,178.38      USD
   MILLENNIUM TWO LLC Total                                                                                                                               52,178.38
MODEL DESIGN INC                                                   648909          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,820.60      USD
MODEL DESIGN INC                                                   649189          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       6,954.17      USD
MODEL DESIGN INC                                                   649723          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       2,153.65      USD
   MODEL DESIGN INC Total                                                                                                                                 10,928.42
MRSAKAHN LLC                                                       93739            WIRE      NEGOTIABLE     05/15/2019     Wells Fargo Bank, N.A         10,833.33      USD
   MRSAKAHN LLC Total                                                                                                                                     10,833.33
NAN YA PLASTICS CORPORATION AMERICA                                92108           WIRE       NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        286,346.51      USD
NAN YA PLASTICS CORPORATION AMERICA                                92273           WIRE       NEGOTIABLE     03/05/2019   Wells Fargo Bank N.A - CDA      73,847.48      USD
NAN YA PLASTICS CORPORATION AMERICA                                92726           WIRE       NEGOTIABLE     03/20/2019     Wells Fargo Bank, N.A         73,514.28      USD
NAN YA PLASTICS CORPORATION AMERICA                                649586          CHECK      NEGOTIABLE     03/21/2019   Wells Fargo Bank N.A - CDA     181,716.36      USD
NAN YA PLASTICS CORPORATION AMERICA                                649592          CHECK      NEGOTIABLE     03/28/2019   Wells Fargo Bank N.A - CDA     258,829.64      USD
   NAN YA PLASTICS CORPORATION AMERICA Total                                                                                                             874,254.27
NAP INDUSTRIES INC                                                 648913          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     161,626.40      USD
NAP INDUSTRIES INC                                                 649192          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,467.00      USD
NAP INDUSTRIES INC                                                 649611          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA      69,983.50      USD
NAP INDUSTRIES INC                                                 649659          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA     327,298.55      USD
NAP INDUSTRIES INC                                                 649668          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      50,512.60      USD
NAP INDUSTRIES INC                                                 649773          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     171,522.11      USD
NAP INDUSTRIES INC                                                 649843          CHECK      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA      29,233.54      USD




                                                                                                                                                                               Page: 14 of 24
                                             19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                     Pg 51 of 76



                                                                               Payment                                            Bank                            Transaction
Vendor Name                                                   Check Ref #      Method        Status          Date               Account             Amount         Currency
NAP INDUSTRIES INC                                              649875          CHECK      NEGOTIABLE     05/14/2019   Wells Fargo Bank N.A - CDA     73,305.75      USD
   NAP INDUSTRIES INC Total                                                                                                                          884,949.45
NARCOTE LLC                                                     648914          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      9,900.00      USD
   NARCOTE LLC Total                                                                                                                                   9,900.00
NAUTICA APPAREL INC                                             93233            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A        18,750.00      USD
NAUTICA APPAREL INC                                             93234            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A       233,125.00      USD
NAUTICA APPAREL INC                                             93487            WIRE      NEGOTIABLE     04/25/2019     Wells Fargo Bank, N.A             0.00      USD
   NAUTICA APPAREL INC Total                                                                                                                         251,875.00
NC DEPT OF REVENUE                                              92103           WIRE       NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA      1,400.95      USD
NC DEPT OF REVENUE                                              93099           WIRE       NEGOTIABLE     03/19/2019   Wells Fargo Bank N.A - CDA      1,238.52      USD
NC DEPT OF REVENUE                                              649652          CHECK      NEGOTIABLE     04/10/2019   Wells Fargo Bank N.A - CDA      6,581.00      USD
NC DEPT OF REVENUE                                              93459           WIRE       NEGOTIABLE     04/18/2019   Wells Fargo Bank N.A - CDA        854.56      USD
   NC DEPT OF REVENUE Total                                                                                                                           10,075.03
NORTH SLOPE SOLUTIONS LLC                                       649024          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA    149,250.00      USD
   NORTH SLOPE SOLUTIONS LLC Total                                                                                                                   149,250.00
NORTHEAST SERIES OF LOCKTON COMPANIES LLC                       93485            WIRE      NEGOTIABLE     04/24/2019     Wells Fargo Bank, N.A        26,490.93      USD
NORTHEAST SERIES OF LOCKTON COMPANIES LLC                       93740            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A        59,122.61      USD
   NORTHEAST SERIES OF LOCKTON COMPANIES LLC Total                                                                                                    85,613.54
NYS DEPT OF TAX & FINANCE                                       92700            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A         3,075.00      USD
NYS DEPT OF TAX & FINANCE                                       93728            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA     15,334.49      USD
   NYS DEPT OF TAX & FINANCE Total                                                                                                                    18,409.49
O C TANNER                                                      648921          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     21,832.82      USD
   O C TANNER Total                                                                                                                                   21,832.82
OFFICE DEPOT                                                    649198          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      9,849.66      USD
   OFFICE DEPOT Total                                                                                                                                  9,849.66
OHIO DEPARTMENT OF TAXATION                                     92106            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA      4,414.23      USD
OHIO DEPARTMENT OF TAXATION                                     92107            WIRE      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA      4,690.50      USD
OHIO DEPARTMENT OF TAXATION                                     93476            WIRE      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      3,761.00      USD
OHIO DEPARTMENT OF TAXATION                                     93454            WIRE      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      4,442.00      USD
   OHIO DEPARTMENT OF TAXATION Total                                                                                                                  17,307.73
OMNI MANAGEMENT GROUP                                           93547            WIRE      NEGOTIABLE     04/29/2019     Wells Fargo Bank, N.A        25,000.00      USD
   OMNI MANAGEMENT GROUP Total                                                                                                                        25,000.00
OPTUMRX                                                         92156            WIRE      NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA     56,889.03      USD
OPTUMRX                                                         92613            WIRE      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     70,484.28      USD
OPTUMRX                                                         93148            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA     55,883.89      USD
OPTUMRX                                                         93348            WIRE      NEGOTIABLE     04/09/2019   Wells Fargo Bank N.A - CDA     67,958.03      USD
OPTUMRX                                                         93542            WIRE      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     74,794.36      USD
OPTUMRX                                                         93690            WIRE      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     77,493.15      USD
   OPTUMRX Total                                                                                                                                     403,502.74
ORACLE AMERICA INC                                              648922          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     18,357.25      USD
ORACLE AMERICA INC                                              649199          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA    161,670.54      USD
ORACLE AMERICA INC                                              649683          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA     11,357.25      USD
   ORACLE AMERICA INC Total                                                                                                                          191,385.04
OSLER HOSKIN & HARCOURT LLP                                     93743            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A       100,000.00      USD
   OSLER HOSKIN & HARCOURT LLP Total                                                                                                                 100,000.00
P BJERRE INC                                                    649201          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      4,737.40      USD
P BJERRE INC                                                    93711           WIRE       NEGOTIABLE     05/14/2019     Wells Fargo Bank, N.A        13,990.71      USD
   P BJERRE INC Total                                                                                                                                 18,728.11
PACIFIC COAST PROPANE LLC                                       648924          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,847.69      USD
PACIFIC COAST PROPANE LLC                                       649037          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      5,882.07      USD
PACIFIC COAST PROPANE LLC                                       649299          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA        626.59      USD




                                                                                                                                                                           Page: 15 of 24
                                        19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                Pg 52 of 76



                                                                          Payment                                            Bank                             Transaction
Vendor Name                                              Check Ref #      Method        Status          Date               Account             Amount          Currency
PACIFIC COAST PROPANE LLC                                  649482          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA          15.00      USD
PACIFIC COAST PROPANE LLC                                  649656          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA      13,688.12      USD
    PACIFIC COAST PROPANE LLC Total                                                                                                               22,059.47
PACIFIC TRIAL ATTORNEYS                                    92277            WIRE      NEGOTIABLE     03/05/2019     Wells Fargo Bank, N.A         16,500.00      USD
    PACIFIC TRIAL ATTORNEYS Total                                                                                                                 16,500.00
PACKAGING CORP OF AMERICA                                  649038          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     161,152.48      USD
PACKAGING CORP OF AMERICA                                  649039          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     192,970.83      USD
PACKAGING CORP OF AMERICA                                  649322          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     158,418.87      USD
PACKAGING CORP OF AMERICA                                  649323          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     237,416.45      USD
PACKAGING CORP OF AMERICA                                  649613          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA      53,208.99      USD
PACKAGING CORP OF AMERICA                                                  WIRE       NEGOTIABLE     05/09/2019     Wells Fargo Bank N.A.        400,000.00      USD
PACKAGING CORP OF AMERICA                                                  WIRE       NEGOTIABLE     05/13/2019     Wells Fargo Bank N.A.        135,000.00      USD
    PACKAGING CORP OF AMERICA Total                                                                                                            1,338,167.62
PALLET RECOVERY INC                                        648926          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      12,317.00      USD
PALLET RECOVERY INC                                        649203          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       8,979.00      USD
PALLET RECOVERY INC                                        649874          CHECK      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA      15,920.00      USD
    PALLET RECOVERY INC Total                                                                                                                     37,216.00
PAYSCALE                                                   649204          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      24,442.20      USD
    PAYSCALE Total                                                                                                                                24,442.20
PECO PALLET INC                                            648929          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      63,923.44      USD
PECO PALLET INC                                            649205          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      95,977.44      USD
    PECO PALLET INC Total                                                                                                                        159,900.88
PEOPLESHARE LLC                                            648930          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       9,031.22      USD
PEOPLESHARE LLC                                            649206          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      11,660.02      USD
    PEOPLESHARE LLC Total                                                                                                                         20,691.24
PERFECTION GROUP, INC                                      648931          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,506.23      USD
PERFECTION GROUP, INC                                      649207          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       3,921.57      USD
    PERFECTION GROUP, INC Total                                                                                                                    6,427.80
PIDA                                                       92053            WIRE      NEGOTIABLE     02/19/2019   Wells Fargo Bank N.A - CDA         211.61      USD
PIDA                                                       92155            WIRE      NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA      60,449.11      USD
  PIDA Total                                                                                                                                      60,660.72
PND ENGINEERS INC                                          648934          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       9,183.33      USD
PND ENGINEERS INC                                          649295          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         525.00      USD
PND ENGINEERS INC                                          649489          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       9,183.33      USD
    PND ENGINEERS INC Total                                                                                                                       18,891.66
POLYPACK CORPORATION LTD                                   648936          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       9,413.80      USD
POLYPACK CORPORATION LTD                                   649211          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,103.75      USD
POLYPACK CORPORATION LTD                                   649490          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       3,112.50      USD
    POLYPACK CORPORATION LTD Total                                                                                                                14,630.05
PPL ELECTRIC UTILITIES                                     92631            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA      17,712.18      USD
PPL ELECTRIC UTILITIES                                     93720            WIRE      NEGOTIABLE     05/16/2019   Wells Fargo Bank N.A - CDA      30,153.16      USD
    PPL ELECTRIC UTILITIES Total                                                                                                                  47,865.34
PRICEWATERHOUSE COOPERS LLP                                649215          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      75,000.00      USD
    PRICEWATERHOUSE COOPERS LLP Total                                                                                                             75,000.00
PRINTCRAFT CO INC                                          648938          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       5,706.85      USD
PRINTCRAFT CO INC                                          649216          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      10,106.27      USD
PRINTCRAFT CO INC                                          649783          CHECK      NEGOTIABLE     04/30/2019   Wells Fargo Bank N.A - CDA      25,658.31      USD
PRINTCRAFT CO INC                                          649842          CHECK      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA      25,000.00      USD
PRINTCRAFT CO INC                                          649862          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA      25,000.00      USD
    PRINTCRAFT CO INC Total                                                                                                                       91,471.43
PRISMA STUDIOS CORP                                        649217          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       4,045.00      USD




                                                                                                                                                                       Page: 16 of 24
                                                    19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                            Pg 53 of 76



                                                                                      Payment                                            Bank                             Transaction
Vendor Name                                                          Check Ref #      Method        Status          Date               Account             Amount          Currency
PRISMA STUDIOS CORP                                                    649814          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      10,875.00      USD
   PRISMA STUDIOS CORP Total                                                                                                                                  14,920.00
PRL USA, INC                                                           93239            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A         99,501.00      USD
PRL USA, INC                                                           93553            WIRE      NEGOTIABLE     04/30/2019     Wells Fargo Bank, N.A      1,996,659.17      USD
PRL USA, INC                                                           93721            WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A         99,501.00      USD
   PRL USA, INC Total                                                                                                                                      2,195,661.17
PROGRESS CONTAINER & DISPLAY                                           648939          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      28,712.70      USD
PROGRESS CONTAINER & DISPLAY                                           649218          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      33,890.40      USD
   PROGRESS CONTAINER & DISPLAY Total                                                                                                                         62,603.10
PROLOGIS L P                                                           648941          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     125,960.45      USD
PROLOGIS L P                                                           649500          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     125,960.45      USD
   PROLOGIS L P Total                                                                                                                                        251,920.90
PROSKAUER ROSE LLP                                                     93648            WIRE      NEGOTIABLE     05/07/2019     Wells Fargo Bank, N.A        100,000.00      USD
PROSKAUER ROSE LLP                                                     93729            WIRE      NEGOTIABLE     05/16/2019     Wells Fargo Bank, N.A         74,461.70      USD
   PROSKAUER ROSE LLP Total                                                                                                                                  174,461.70
PSNC ENERGY                                                            92152            WIRE      NEGOTIABLE     02/27/2019   Wells Fargo Bank N.A - CDA       7,753.53      USD
PSNC ENERGY                                                            92571            WIRE      NEGOTIABLE     03/04/2019   Wells Fargo Bank N.A - CDA       2,286.24      USD
PSNC ENERGY                                                            93195            WIRE      NEGOTIABLE     03/28/2019   Wells Fargo Bank N.A - CDA       5,976.61      USD
PSNC ENERGY                                                            93241            WIRE      NEGOTIABLE     04/02/2019   Wells Fargo Bank N.A - CDA       1,918.21      USD
   PSNC ENERGY Total                                                                                                                                          17,934.59
PT HASIL DAMAI TEXTILE                                                 93211            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A         21,051.80      USD
   PT HASIL DAMAI TEXTILE Total                                                                                                                               21,051.80
PT HILON FELT                                                                           WIRE      NEGOTIABLE     04/12/2019     Wells Fargo Bank, N.A         22,680.00      USD
PT HILON FELT                                                                           WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A         97,145.88      USD
   PT HILON FELT Total                                                                                                                                       119,825.88
QINGDAO CLUSTERLOFT CO LTD                                             93491            WIRE      NEGOTIABLE     03/12/2019     Wells Fargo Bank, N.A         79,900.00      USD
   QINGDAO CLUSTERLOFT CO LTD Total                                                                                                                           79,900.00
QINGDAO FUYUAN ARTS & CRAFTS CO LTD                                    92182            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A          3,813.50      USD
QINGDAO FUYUAN ARTS & CRAFTS CO LTD                                    93089            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         22,716.00      USD
QINGDAO FUYUAN ARTS & CRAFTS CO LTD                                    93212            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A            750.00      USD
   QINGDAO FUYUAN ARTS & CRAFTS CO LTD Total                                                                                                                  27,279.50
REMCO FORWARDING LIMITED                                               648948          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,074.10      USD
REMCO FORWARDING LIMITED                                               649223          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,733.31      USD
REMCO FORWARDING LIMITED                                               649506          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       2,600.06      USD
 REMCO FORWARDING LIMITED Total                                                                                                                                8,407.47
REPUBLIC TRUCK SALES                                                   648949          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,316.10      USD
REPUBLIC TRUCK SALES                                                   649225          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,709.10      USD
REPUBLIC TRUCK SALES                                                   649864          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA       9,543.32      USD
   REPUBLIC TRUCK SALES Total                                                                                                                                 14,568.52
ROIND HOMETEX CO LTD                                                   92061            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        444,296.00      USD
ROIND HOMETEX CO LTD                                                   92588            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        233,521.68      USD
ROIND HOMETEX CO LTD                                                   92683            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A        255,541.00      USD
ROIND HOMETEX CO LTD                                                   93090            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         41,445.10      USD
ROIND HOMETEX CO LTD                                                   93213            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A         33,628.50      USD
ROIND HOMETEX CO LTD                                                                    WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A        294,426.80      USD
   ROIND HOMETEX CO LTD Total                                                                                                                              1,302,859.08
R-Pac International CORP (domestic buys)                               648946          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         399.00      USD
R-Pac International CORP (domestic buys)                               649221          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       1,687.20      USD
R-Pac International CORP (domestic buys)                               649505          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       6,884.71      USD
   R-Pac International CORP (domestic buys) Total                                                                                                              8,970.91
RYDER TRANSPORTATION SERVICES                                          648957          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,914.72      USD




                                                                                                                                                                                   Page: 17 of 24
                                               19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                       Pg 54 of 76



                                                                                 Payment                                            Bank                             Transaction
Vendor Name                                                     Check Ref #      Method        Status          Date               Account             Amount          Currency
RYDER TRANSPORTATION SERVICES                                     648958          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       5,483.77      USD
RYDER TRANSPORTATION SERVICES                                     649228          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,800.60      USD
RYDER TRANSPORTATION SERVICES                                     649229          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       3,633.13      USD
RYDER TRANSPORTATION SERVICES                                     649512          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       2,800.60      USD
RYDER TRANSPORTATION SERVICES                                     649513          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       2,996.63      USD
   RYDER TRANSPORTATION SERVICES Total                                                                                                                   20,629.45
S AND K DOORS INC                                                 649514          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      12,416.09      USD
   S AND K DOORS INC Total                                                                                                                               12,416.09
SAFEGUARD BUSINESS SYSTEMS INC                                    648959          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       7,122.57      USD
SAFEGUARD BUSINESS SYSTEMS INC                                    649230          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         226.15      USD
SAFEGUARD BUSINESS SYSTEMS INC                                    649515          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       6,863.97      USD
   SAFEGUARD BUSINESS SYSTEMS INC Total                                                                                                                  14,212.69
SECURITAS SECURITY SERVICES USA INC                               648962          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       6,658.40      USD
SECURITAS SECURITY SERVICES USA INC                               649233          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       6,881.70      USD
SECURITAS SECURITY SERVICES USA INC                               649520          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       6,861.40      USD
SECURITAS SECURITY SERVICES USA INC                               649748          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA      10,058.65      USD
   SECURITAS SECURITY SERVICES USA INC Total                                                                                                             30,460.15
SENTINEL CAPITAL PARTNERS LLC                                     649521          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       7,911.14      USD
   SENTINEL CAPITAL PARTNERS LLC Total                                                                                                                    7,911.14
SGS NORTH AMERICA INC                                             648963          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,764.50      USD
SGS NORTH AMERICA INC                                             649234          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       2,752.50      USD
   SGS NORTH AMERICA INC Total                                                                                                                            7,517.00
SH&S LTD PARTNERSHIP II LLLP                                      648964          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       4,375.00      USD
SH&S LTD PARTNERSHIP II LLLP                                      649523          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       4,375.00      USD
   SH&S LTD PARTNERSHIP II LLLP Total                                                                                                                     8,750.00
SHANGHAI PUDONG DEV BANK                                          91675            WIRE      NEGOTIABLE     02/19/2019     Wells Fargo Bank, N.A        220,884.00      USD
SHANGHAI PUDONG DEV BANK                                          92618            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        232,145.00      USD
SHANGHAI PUDONG DEV BANK                                          93324            WIRE      NEGOTIABLE     04/10/2019     Wells Fargo Bank, N.A        206,613.00      USD
SHANGHAI PUDONG DEV BANK                                          93736            WIRE      NEGOTIABLE     05/17/2019     Wells Fargo Bank, N.A        750,000.00      USD
   SHANGHAI PUDONG DEV BANK Total                                                                                                                     1,409,642.00
SHEEX                                                             649772          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA       9,945.95      USD
   SHEEX Total                                                                                                                                            9,945.95
SHI INTERNATIONAL                                                 648965          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       8,956.82      USD
SHI INTERNATIONAL                                                 649235          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       3,569.61      USD
   SHI INTERNATIONAL Total                                                                                                                               12,526.43
SIGNATURE CLEANING SERVICES                                       648968          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         522.60      USD
SIGNATURE CLEANING SERVICES                                       649238          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         704.42      USD
SIGNATURE CLEANING SERVICES                                       649720          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       6,032.76      USD
   SIGNATURE CLEANING SERVICES Total                                                                                                                      7,259.78
SKILLSET GROUP                                                    648971          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      11,184.53      USD
SKILLSET GROUP                                                    649239          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      15,589.41      USD
   SKILLSET GROUP Total                                                                                                                                  26,773.94
SOUTHERN CALIFORNIA EDISON                                        92110            WIRE      NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA      10,734.01      USD
SOUTHERN CALIFORNIA EDISON                                        92216            WIRE      NEGOTIABLE     03/04/2019   Wells Fargo Bank N.A - CDA         499.07      USD
SOUTHERN CALIFORNIA EDISON                                        93168            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      11,439.21      USD
SOUTHERN CALIFORNIA EDISON                                        93247            WIRE      NEGOTIABLE     04/02/2019   Wells Fargo Bank N.A - CDA      40,378.90      USD
SOUTHERN CALIFORNIA EDISON                                        93678            WIRE      NEGOTIABLE     05/09/2019   Wells Fargo Bank N.A - CDA      10,672.59      USD
   SOUTHERN CALIFORNIA EDISON Total                                                                                                                      73,723.78
SOUTHWEST IDEALEASE                                               648973          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       7,146.80      USD
SOUTHWEST IDEALEASE                                               649242          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         567.48      USD
SOUTHWEST IDEALEASE                                               649861          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA       9,186.32      USD




                                                                                                                                                                              Page: 18 of 24
                                         19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                 Pg 55 of 76



                                                                           Payment                                           Bank                             Transaction
Vendor Name                                               Check Ref #      Method         Status        Date                Account             Amount         Currency
   SOUTHWEST IDEALEASE Total                                                                                                                      16,900.60
SOUTHWEST MOBILE STORAGE                                    648974          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      2,557.80      USD
SOUTHWEST MOBILE STORAGE                                    649865          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA      7,673.40      USD
   SOUTHWEST MOBILE STORAGE Total                                                                                                                 10,231.20
SOUTHWEST REGION                                            649243          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      2,697.57      USD
SOUTHWEST REGION                                            649633          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA      3,430.89      USD
SOUTHWEST REGION                                            649818          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      2,732.49      USD
   SOUTHWEST REGION Total                                                                                                                          8,860.95
SPACIOS A DESIGN GROUP                                      649025          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     40,700.00      USD
SPACIOS A DESIGN GROUP                                      649311          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      3,385.61      USD
SPACIOS A DESIGN GROUP                                      649536          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     13,250.00      USD
   SPACIOS A DESIGN GROUP Total                                                                                                                   57,335.61
SPAN AMERICA                                                648975          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     91,831.48      USD
SPAN AMERICA                                                649042          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     13,266.29      USD
SPAN AMERICA                                                649244          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA    144,539.66      USD
SPAN AMERICA                                                                WIRE       NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA    500,000.00      USD
   SPAN AMERICA Total                                                                                                                            749,637.43
SPECTAPE                                                    648976          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     11,328.80      USD
   SPECTAPE Total                                                                                                                                 11,328.80
SPENCER STUART                                              649246          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     55,290.00      USD
   SPENCER STUART Total                                                                                                                           55,290.00
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     03/05/2019     Wells Fargo Bank, N.A       112,961.41      USD
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     03/12/2019     Wells Fargo Bank, N.A       179,770.01      USD
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     03/19/2019     Wells Fargo Bank, N.A       113,186.42      USD
STEIN FIBERS (IMPORT)                                       93155            WIRE      NEGOTIABLE     03/28/2019     Wells Fargo Bank, N.A        67,658.58      USD
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     04/02/2019     Wells Fargo Bank, N.A        90,249.28      USD
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     04/26/2019     Wells Fargo Bank, N.A        51,243.00      USD
STEIN FIBERS (IMPORT)                                                        WIRE      NEGOTIABLE     05/15/2019     Wells Fargo Bank, N.A        43,120.00      USD
   STEIN FIBERS (IMPORT) Total                                                                                                                   658,188.70
STEIN FIBERS LTD                                            648719          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     62,861.74      USD
STEIN FIBERS LTD                                            649032          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     26,792.75      USD
STEIN FIBERS LTD                                            649040          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     51,559.51      USD
STEIN FIBERS LTD                                            649312          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     85,452.13      USD
STEIN FIBERS LTD                                            649325          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     50,848.60      USD
STEIN FIBERS LTD                                            649601          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA     86,217.50      USD
   STEIN FIBERS LTD Total                                                                                                                        363,732.23
STEPHEN DECUBELLIS (1099)                                   649248          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     10,000.00      USD
   STEPHEN DECUBELLIS (1099) Total                                                                                                                10,000.00
STRANDS TEXTILE MILLS PVT LTD                                                WIRE      NEGOTIABLE     03/27/2019     Wells Fargo Bank, N.A       118,639.62      USD
STRANDS TEXTILE MILLS PVT LTD                               93312            WIRE      NEGOTIABLE     04/10/2019     Wells Fargo Bank, N.A        78,891.12      USD
STRANDS TEXTILE MILLS PVT LTD                               93479            WIRE      NEGOTIABLE     04/24/2019     Wells Fargo Bank, N.A        80,650.35      USD
STRANDS TEXTILE MILLS PVT LTD                                                WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        78,152.00      USD
   STRANDS TEXTILE MILLS PVT LTD Total                                                                                                           356,333.09
SUMMER ENERGY LLC                                           92098           WIRE       NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA     10,257.05      USD
SUMMER ENERGY LLC                                           649545          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      9,709.41      USD
SUMMER ENERGY LLC                                           93344           WIRE       NEGOTIABLE     04/16/2019   Wells Fargo Bank N.A - CDA      9,709.41      USD
   SUMMER ENERGY LLC Total                                                                                                                        29,675.87
SUN FIBER SALES LLC                                         648720          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA    197,681.24      USD
SUN FIBER SALES LLC                                         649033          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA    164,892.93      USD
SUN FIBER SALES LLC                                         649041          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA    142,938.78      USD
SUN FIBER SALES LLC                                         649313          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA    217,009.94      USD




                                                                                                                                                                       Page: 19 of 24
                                                19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                        Pg 56 of 76



                                                                                  Payment                                            Bank                            Transaction
Vendor Name                                                      Check Ref #      Method        Status          Date               Account             Amount         Currency
SUN FIBER SALES LLC                                                649326          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     27,165.30      USD
SUN FIBER SALES LLC                                                649602          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA    165,319.80      USD
    SUN FIBER SALES LLC Total                                                                                                                           915,007.99
SUN FIBER SALES LLC - ROSENTHAL & ROSENTHAL                                         WIRE      NEGOTIABLE     05/16/2019     Wells Fargo Bank N.A.       393,054.39      USD
    SUN FIBER SALES LLC - ROSENTHAL & ROSENTHAL Total                                                                                                   393,054.39
SUPERIOR BEARING CO INC                                            648983          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      7,190.15      USD
SUPERIOR BEARING CO INC                                            649254          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      6,283.46      USD
    SUPERIOR BEARING CO INC Total                                                                                                                        13,473.61
TALALAY GLOBAL                                                     648985          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        956.60      USD
TALALAY GLOBAL                                                     649258          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     75,360.00      USD
    TALALAY GLOBAL Total                                                                                                                                 76,316.60
TARGET CORPORATION                                                 649645          CHECK      NEGOTIABLE     04/09/2019   Wells Fargo Bank N.A - CDA    400,000.00      USD
    TARGET CORPORATION Total                                                                                                                            400,000.00
TBH BRAND HOLDINGS LLC                                             648718          CHECK      NEGOTIABLE     02/20/2019   Wells Fargo Bank N.A - CDA     76,250.00      USD
    TBH BRAND HOLDINGS LLC Total                                                                                                                         76,250.00
TEXAS MANAGEMENT DIVISION OF HOUSTON INC                           648988          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      6,645.05      USD
TEXAS MANAGEMENT DIVISION OF HOUSTON INC                           649260          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      5,236.28      USD
TEXAS MANAGEMENT DIVISION OF HOUSTON INC                           649820          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     11,947.34      USD
    TEXAS MANAGEMENT DIVISION OF HOUSTON INC Total                                                                                                       23,828.67
TGF MANAGEMENT                                                     648989          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      3,528.00      USD
TGF MANAGEMENT                                                     649261          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     12,990.55      USD
TGF MANAGEMENT                                                     649831          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     30,838.20      USD
    TGF MANAGEMENT Total                                                                                                                                 47,356.75
THE SEA FEATHER LIMITED COMPANY OF LUAN                            92062            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A       203,847.60      USD
THE SEA FEATHER LIMITED COMPANY OF LUAN                            92183            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A       173,330.53      USD
THE SEA FEATHER LIMITED COMPANY OF LUAN                            92589            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        89,446.20      USD
THE SEA FEATHER LIMITED COMPANY OF LUAN                            92684            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A       105,054.00      USD
THE SEA FEATHER LIMITED COMPANY OF LUAN                            93091            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A        20,874.40      USD
THE SEA FEATHER LIMITED COMPANY OF LUAN                            93465            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A       147,765.12      USD
    THE SEA FEATHER LIMITED COMPANY OF LUAN Total                                                                                                       740,317.85
THERAPEDIC ASSOCIATION INC                                         649034          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     10,000.00      USD
THERAPEDIC ASSOCIATION INC                                         649770          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     61,309.05      USD
    THERAPEDIC ASSOCIATION INC Total                                                                                                                     71,309.05
TL COOK ELECTRIC, LLC                                              648995          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     12,156.79      USD
TL COOK ELECTRIC, LLC                                              649869          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA     25,228.54      USD
    TL COOK ELECTRIC, LLC Total                                                                                                                          37,385.33
TOPOCEAN CONSOLIDATION SERVICES                                    648996          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     23,389.00      USD
    TOPOCEAN CONSOLIDATION SERVICES Total                                                                                                                23,389.00
TOYOTA INDUSTRIES COMMERCIAL FINANCE INC                           648999          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     53,867.85      USD
TOYOTA INDUSTRIES COMMERCIAL FINANCE INC                           649270          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        438.35      USD
    TOYOTA INDUSTRIES COMMERCIAL FINANCE INC Total                                                                                                       54,306.20
TOYOTA-LIFT OF LOS ANGELES                                         649000          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,587.58      USD
TOYOTA-LIFT OF LOS ANGELES                                         649271          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      9,104.74      USD
TOYOTA-LIFT OF LOS ANGELES                                         649764          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA     23,988.66      USD
    TOYOTA-LIFT OF LOS ANGELES Total                                                                                                                     34,680.98
TRANSAMERICA                                                       92538            WIRE      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA     60,660.72      USD
TRANSAMERICA                                                       92539            WIRE      NEGOTIABLE     03/05/2019   Wells Fargo Bank N.A - CDA    102,702.07      USD
TRANSAMERICA                                                       92693            WIRE      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     61,873.77      USD
TRANSAMERICA                                                       92612            WIRE      NEGOTIABLE     03/11/2019   Wells Fargo Bank N.A - CDA     61,539.92      USD
TRANSAMERICA                                                       92712            WIRE      NEGOTIABLE     03/18/2019   Wells Fargo Bank N.A - CDA     63,892.84      USD
TRANSAMERICA                                                       93147            WIRE      NEGOTIABLE     03/21/2019   Wells Fargo Bank N.A - CDA    104,696.40      USD




                                                                                                                                                                              Page: 20 of 24
                                              19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                      Pg 57 of 76



                                                                                Payment                                            Bank                             Transaction
Vendor Name                                                    Check Ref #      Method        Status          Date               Account             Amount          Currency
TRANSAMERICA                                                     93224            WIRE      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA       8,822.20      USD
TRANSAMERICA                                                     93248            WIRE      NEGOTIABLE     04/02/2019   Wells Fargo Bank N.A - CDA      64,068.58      USD
TRANSAMERICA                                                     93252            WIRE      NEGOTIABLE     04/04/2019   Wells Fargo Bank N.A - CDA     105,440.93      USD
TRANSAMERICA                                                     93336            WIRE      NEGOTIABLE     04/11/2019   Wells Fargo Bank N.A - CDA     133,890.91      USD
TRANSAMERICA                                                     93339            WIRE      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA       1,447.00      USD
TRANSAMERICA                                                     93346            WIRE      NEGOTIABLE     04/15/2019   Wells Fargo Bank N.A - CDA      63,730.18      USD
TRANSAMERICA                                                     93521            WIRE      NEGOTIABLE     04/25/2019   Wells Fargo Bank N.A - CDA     106,534.94      USD
TRANSAMERICA                                                     93555            WIRE      NEGOTIABLE     04/30/2019   Wells Fargo Bank N.A - CDA      60,063.72      USD
TRANSAMERICA                                                     93645            WIRE      NEGOTIABLE     05/07/2019   Wells Fargo Bank N.A - CDA     106,617.07      USD
TRANSAMERICA                                                     93722            WIRE      NEGOTIABLE     05/13/2019   Wells Fargo Bank N.A - CDA      63,288.61      USD
   TRANSAMERICA Total                                                                                                                                1,169,269.86
TRANSPLY INC                                                     649001          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,913.75      USD
TRANSPLY INC                                                     649272          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       4,534.31      USD
   TRANSPLY INC Total                                                                                                                                    7,448.06
TRAVELERS (INSURANCE HHF)                                        649273          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         956.00      USD
TRAVELERS (INSURANCE HHF)                                        649825          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      50,770.00      USD
   TRAVELERS (INSURANCE HHF) Total                                                                                                                      51,726.00
TWO STATE CONSTRUCTION COMPANY INC                               649003          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      69,128.00      USD
   TWO STATE CONSTRUCTION COMPANY INC Total                                                                                                             69,128.00
UGI CENTRAL PENN GAS INC                                         92085            WIRE      NEGOTIABLE     02/21/2019   Wells Fargo Bank N.A - CDA       9,599.61      USD
UGI CENTRAL PENN GAS INC                                         93113            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      10,434.47      USD
   UGI CENTRAL PENN GAS INC Total                                                                                                                       20,034.08
UL VERIFICATION SERVICES INC                                     649004          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         880.00      USD
UL VERIFICATION SERVICES INC                                     93717           WIRE       NEGOTIABLE     05/15/2019     Wells Fargo Bank, N.A          9,366.00      USD
   UL VERIFICATION SERVICES INC Total                                                                                                                   10,246.00
ULINE                                                            649005          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       1,889.46      USD
ULINE                                                            649275          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       8,842.16      USD
ULINE                                                            649868          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA      18,930.97      USD
   ULINE Total                                                                                                                                          29,662.59
UNITED MID ATLANTIC REGION                                       649277          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       6,976.75      USD
UNITED MID ATLANTIC REGION                                       649634          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA       9,129.00      USD
UNITED MID ATLANTIC REGION                                       649826          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       7,495.60      USD
   UNITED MID ATLANTIC REGION Total                                                                                                                     23,601.35
UPS FREIGHT                                                      649008          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      40,634.39      USD
UPS FREIGHT                                                      92627           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA         781.48      USD
UPS FREIGHT                                                      92626           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA       1,237.57      USD
UPS FREIGHT                                                      92625           WIRE       NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA       4,858.99      USD
UPS FREIGHT                                                      649296          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      18,184.20      USD
UPS FREIGHT                                                      649565          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       9,233.30      USD
   UPS FREIGHT Total                                                                                                                                    74,929.93
US CBP                                                           92097            WIRE      NEGOTIABLE     02/25/2019   Wells Fargo Bank N.A - CDA     943,829.94      USD
US CBP                                                           92629            WIRE      NEGOTIABLE     03/07/2019   Wells Fargo Bank N.A - CDA       1,018.19      USD
US CBP                                                           93074            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA          26.22      USD
US CBP                                                           93112            WIRE      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     902,694.32      USD
US CBP                                                           93180            WIRE      NEGOTIABLE     03/27/2019   Wells Fargo Bank N.A - CDA       2,875.90      USD
US CBP                                                           93489            WIRE      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA     304,699.99      USD
   US CBP Total                                                                                                                                      2,155,144.56
US TELECENTERS                                                   649009          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       7,707.73      USD
US TELECENTERS                                                   649281          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA         679.27      USD
US TELECENTERS                                                   649725          CHECK      NEGOTIABLE     04/22/2019   Wells Fargo Bank N.A - CDA       4,290.78      USD
US TELECENTERS                                                   649832          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     102,440.00      USD




                                                                                                                                                                             Page: 21 of 24
                                          19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                  Pg 58 of 76



                                                                            Payment                                           Bank                             Transaction
Vendor Name                                                Check Ref #      Method         Status        Date                Account             Amount         Currency
   US TELECENTERS Total                                                                                                                           115,117.78
UV XPRESS FREIGHT LLC                                        649010          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA     16,800.00      USD
UV XPRESS FREIGHT LLC                                        649282          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      1,050.00      USD
UV XPRESS FREIGHT LLC                                        649567          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     13,650.00      USD
UV XPRESS FREIGHT LLC                                        649833          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     18,900.00      USD
   UV XPRESS FREIGHT LLC Total                                                                                                                     50,400.00
VANGUARD BROKERAGE                                           93735            WIRE      NEGOTIABLE     05/17/2019     Wells Fargo Bank, N.A        45,140.25      USD
   VANGUARD BROKERAGE Total                                                                                                                        45,140.25
VERIZON (PA)                                                 649011          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA        877.26      USD
VERIZON (PA)                                                 92275           WIRE       NEGOTIABLE     03/05/2019   Wells Fargo Bank N.A - CDA        645.25      USD
VERIZON (PA)                                                 649284          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      4,299.23      USD
VERIZON (PA)                                                 649314          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA     36,712.12      USD
VERIZON (PA)                                                 649569          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      1,088.13      USD
VERIZON (PA)                                                 649570          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA     60,402.40      USD
VERIZON (PA)                                                 93249           WIRE       NEGOTIABLE     04/02/2019   Wells Fargo Bank N.A - CDA        360.26      USD
VERIZON (PA)                                                 649642          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA      1,960.43      USD
VERIZON (PA)                                                 649643          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA     30,715.55      USD
VERIZON (PA)                                                 649706          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA        866.65      USD
VERIZON (PA)                                                 93644           WIRE       NEGOTIABLE     05/01/2019   Wells Fargo Bank N.A - CDA        360.14      USD
VERIZON (PA)                                                 649827          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA        360.14      USD
VERIZON (PA)                                                 649828          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA      1,089.03      USD
VERIZON (PA)                                                 649829          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA     64,975.99      USD
   VERIZON (PA) Total                                                                                                                             204,712.58
VERIZON WIRELESS (EFT)                                       92706            WIRE      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA     10,593.06      USD
VERIZON WIRELESS (EFT)                                       93323            WIRE      NEGOTIABLE     04/10/2019   Wells Fargo Bank N.A - CDA     11,013.34      USD
VERIZON WIRELESS (EFT)                                       93686            WIRE      NEGOTIABLE     05/08/2019   Wells Fargo Bank N.A - CDA      8,799.02      USD
   VERIZON WIRELESS (EFT) Total                                                                                                                    30,405.42
VIETNAM NEW CENTURY POLYESTER FIBRE CO LTD                                    WIRE      NEGOTIABLE     04/12/2019     Wells Fargo Bank, N.A        81,900.00      USD
VIETNAM NEW CENTURY POLYESTER FIBRE CO LTD                   93481            WIRE      NEGOTIABLE     04/24/2019     Wells Fargo Bank, N.A       204,798.30      USD
   VIETNAM NEW CENTURY POLYESTER FIBRE CO LTD Total                                                                                               286,698.30
WASHINGTON STATE DEPARTMENT OF REVENUE                       92140            WIRE      NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA      4,396.78      USD
WASHINGTON STATE DEPARTMENT OF REVENUE                       92139            WIRE      NEGOTIABLE     02/26/2019   Wells Fargo Bank N.A - CDA      4,889.43      USD
WASHINGTON STATE DEPARTMENT OF REVENUE                       93150            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      3,729.71      USD
WASHINGTON STATE DEPARTMENT OF REVENUE                       93149            WIRE      NEGOTIABLE     03/26/2019   Wells Fargo Bank N.A - CDA      4,694.97      USD
WASHINGTON STATE DEPARTMENT OF REVENUE                       93544            WIRE      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA      2,216.41      USD
WASHINGTON STATE DEPARTMENT OF REVENUE                       93543            WIRE      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA      2,992.01      USD
   WASHINGTON STATE DEPARTMENT OF REVENUE Total                                                                                                    22,919.31
WASTE MANAGEMENT OF CENTRAL PA                               92630            WIRE      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA        378.00      USD
WASTE MANAGEMENT OF CENTRAL PA                               92676            WIRE      NEGOTIABLE     03/13/2019   Wells Fargo Bank N.A - CDA      8,048.13      USD
   WASTE MANAGEMENT OF CENTRAL PA Total                                                                                                             8,426.13
WENZHOU SUPERTENG NONWOVEN TECHNOLOGY CO LTD                 92592            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A         9,428.40      USD
   WENZHOU SUPERTENG NONWOVEN TECHNOLOGY CO LTD Total                                                                                               9,428.40
WESTERN STATES FEDERAL CREDIT UNION                          649015          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      1,563.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649035          CHECK      NEGOTIABLE     03/01/2019   Wells Fargo Bank N.A - CDA      1,603.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649287          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649321          CHECK      NEGOTIABLE     03/15/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649576          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649603          CHECK      NEGOTIABLE     03/29/2019   Wells Fargo Bank N.A - CDA      1,558.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649635          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649665          CHECK      NEGOTIABLE     04/12/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD
WESTERN STATES FEDERAL CREDIT UNION                          649690          CHECK      NEGOTIABLE     04/19/2019   Wells Fargo Bank N.A - CDA      1,613.00      USD




                                                                                                                                                                        Page: 22 of 24
                                               19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                       Pg 59 of 76



                                                                                 Payment                                            Bank                             Transaction
Vendor Name                                                     Check Ref #      Method        Status          Date               Account             Amount          Currency
WESTERN STATES FEDERAL CREDIT UNION                               649834          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       3,171.00      USD
WESTERN STATES FEDERAL CREDIT UNION                               649859          CHECK      NEGOTIABLE     05/10/2019   Wells Fargo Bank N.A - CDA       1,358.00      USD
   WESTERN STATES FEDERAL CREDIT UNION Total                                                                                                             18,931.00
WESTERN STATES REGIONAL JOINT BOARD                               649288          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       7,117.40      USD
WESTERN STATES REGIONAL JOINT BOARD                               649636          CHECK      NEGOTIABLE     04/05/2019   Wells Fargo Bank N.A - CDA       7,275.55      USD
WESTERN STATES REGIONAL JOINT BOARD                               649835          CHECK      NEGOTIABLE     05/03/2019   Wells Fargo Bank N.A - CDA       7,370.95      USD
   WESTERN STATES REGIONAL JOINT BOARD Total                                                                                                             21,763.90
WESTROCK COMPANY                                                  649016          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       2,760.92      USD
WESTROCK COMPANY                                                  649017          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       3,981.32      USD
WESTROCK COMPANY                                                  649577          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       3,003.36      USD
   WESTROCK COMPANY Total                                                                                                                                 9,745.60
WILLIAM BARNET & SON LLC                                          649018          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      55,448.26      USD
WILLIAM BARNET & SON LLC                                          649289          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA      27,870.78      USD
   WILLIAM BARNET & SON LLC Total                                                                                                                        83,319.04
WINSTON & STRAWN LLP                                              93235            WIRE      NEGOTIABLE     04/01/2019     Wells Fargo Bank, N.A         68,250.00      USD
   WINSTON & STRAWN LLP Total                                                                                                                            68,250.00
WOODCREEK HOLDINGS LLC                                            649020          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA       7,000.00      USD
WOODCREEK HOLDINGS LLC                                            649580          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA       7,000.00      USD
   WOODCREEK HOLDINGS LLC Total                                                                                                                          14,000.00
WORLDWIDE REGISTRATION SERVICE INC                                649021          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA      18,459.25      USD
WORLDWIDE REGISTRATION SERVICE INC                                649291          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA       3,796.03      USD
WORLDWIDE REGISTRATION SERVICE INC                                649581          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         583.08      USD
   WORLDWIDE REGISTRATION SERVICE INC Total                                                                                                              22,838.36
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 92064            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        108,945.00      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 92184            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         24,212.10      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 92709            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A        259,869.69      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 92686            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A        323,742.00      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 93093            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         43,638.00      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 93214            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A         47,888.00      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                 93470            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A         50,000.00      USD
WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD.                                  WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        163,089.00      USD
   WUHU FINE TEXTILE INTERNATIONAL TRADING CO., LTD. Total                                                                                            1,021,383.79
WUJIANG CITY XINYI TEXTILE CO LTD                                 92065            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A        235,670.18      USD
WUJIANG CITY XINYI TEXTILE CO LTD                                 92594            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A         65,156.95      USD
WUJIANG CITY XINYI TEXTILE CO LTD                                 92687            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A         81,735.96      USD
WUJIANG CITY XINYI TEXTILE CO LTD                                 93215            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A          3,305.25      USD
   WUJIANG CITY XINYI TEXTILE CO LTD Total                                                                                                              385,868.34
WUWEI GOLDEN PHOENIX HOME TEXTILE CO LTD                          93338            WIRE      NEGOTIABLE     04/11/2019     Wells Fargo Bank, N.A         49,742.60      USD
   WUWEI GOLDEN PHOENIX HOME TEXTILE CO LTD Total                                                                                                        49,742.60
WUXI JIELONG TEXTILE CO LTD                                       92185            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A         18,045.40      USD
WUXI JIELONG TEXTILE CO LTD                                       92596            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A        296,313.60      USD
WUXI JIELONG TEXTILE CO LTD                                       93094            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A        104,464.50      USD
WUXI JIELONG TEXTILE CO LTD                                       93216            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A        104,062.60      USD
WUXI JIELONG TEXTILE CO LTD                                       93467            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A        116,917.00      USD
WUXI JIELONG TEXTILE CO LTD                                                        WIRE      NEGOTIABLE     05/03/2019     Wells Fargo Bank, N.A        104,232.30      USD
WUXI JIELONG TEXTILE CO LTD                                                        WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A         93,823.30      USD
   WUXI JIELONG TEXTILE CO LTD Total                                                                                                                    837,858.70
WUXI LUOSHE PRINTING & DYEING CO LTD                              92066            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A         15,798.36      USD
WUXI LUOSHE PRINTING & DYEING CO LTD                              92597            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A         13,610.71      USD
WUXI LUOSHE PRINTING & DYEING CO LTD                              93095            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A         19,894.08      USD
   WUXI LUOSHE PRINTING & DYEING CO LTD Total                                                                                                            49,303.15




                                                                                                                                                                              Page: 23 of 24
                                              19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                                      Pg 60 of 76



                                                                                Payment                                           Bank                                Transaction
Vendor Name                                                    Check Ref #      Method        Status          Date               Account               Amount          Currency
WUXI YINXIN PRINTING CO LTD                                      92067            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A           21,695.58      USD
WUXI YINXIN PRINTING CO LTD                                      92598            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A           12,853.66      USD
WUXI YINXIN PRINTING CO LTD                                      92690            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A           11,566.72      USD
WUXI YINXIN PRINTING CO LTD                                      93218            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A            1,560.00      USD
WUXI YINXIN PRINTING CO LTD                                      93468            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A           22,206.96      USD
   WUXI YINXIN PRINTING CO LTD Total                                                                                                                      69,882.92
XTRA LEASE LLC                                                   649022          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         9,760.76      USD
XTRA LEASE LLC                                                   649763          CHECK      NEGOTIABLE     04/26/2019   Wells Fargo Bank N.A - CDA        17,654.86      USD
   XTRA LEASE LLC Total                                                                                                                                   27,415.62
ZHEJIANG HENGDI BEDDING CO LTD                                   92068            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A           26,349.72      USD
ZHEJIANG HENGDI BEDDING CO LTD                                   92186            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A           62,653.22      USD
ZHEJIANG HENGDI BEDDING CO LTD                                   92599            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A           63,417.42      USD
ZHEJIANG HENGDI BEDDING CO LTD                                   92689            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A           48,408.87      USD
ZHEJIANG HENGDI BEDDING CO LTD                                   93096            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A            4,729.50      USD
ZHEJIANG HENGDI BEDDING CO LTD                                   93217            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A            9,225.70      USD
   ZHEJIANG HENGDI BEDDING CO LTD Total                                                                                                                  214,784.43
ZHEJIANG LIUQIAO HOME TEXTILE                                    92069            WIRE      NEGOTIABLE     02/22/2019     Wells Fargo Bank, N.A           79,932.80      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                    92187            WIRE      NEGOTIABLE     03/01/2019     Wells Fargo Bank, N.A          399,786.30      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                    92600            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A          289,440.72      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                    92691            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A          111,673.71      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                    93097            WIRE      NEGOTIABLE     03/22/2019     Wells Fargo Bank, N.A          181,960.54      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                    93219            WIRE      NEGOTIABLE     03/29/2019     Wells Fargo Bank, N.A           19,472.64      USD
ZHEJIANG LIUQIAO HOME TEXTILE                                                     WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A          146,984.18      USD
   ZHEJIANG LIUQIAO HOME TEXTILE Total                                                                                                                 1,229,250.89
ZHEJIANG SAIFANG TEXTILE TECHNOLOGY CO LTD                       92601            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A          123,935.53      USD
   ZHEJIANG SAIFANG TEXTILE TECHNOLOGY CO LTD Total                                                                                                      123,935.53
ZHEJIANG WANXIANG BEDDING CO LTD                                 92602            WIRE      NEGOTIABLE     03/08/2019     Wells Fargo Bank, N.A           15,922.30      USD
ZHEJIANG WANXIANG BEDDING CO LTD                                 92692            WIRE      NEGOTIABLE     03/15/2019     Wells Fargo Bank, N.A           21,124.00      USD
ZHEJIANG WANXIANG BEDDING CO LTD                                 93469            WIRE      NEGOTIABLE     04/16/2019     Wells Fargo Bank, N.A           22,793.19      USD
ZHEJIANG WANXIANG BEDDING CO LTD                                                  WIRE      NEGOTIABLE     05/10/2019     Wells Fargo Bank, N.A          400,020.00      USD
   ZHEJIANG WANXIANG BEDDING CO LTD Total                                                                                                                459,859.49
ZIMS BAGGING COMPANY                                             649023          CHECK      NEGOTIABLE     02/22/2019   Wells Fargo Bank N.A - CDA         2,765.95      USD
ZIMS BAGGING COMPANY                                             649294          CHECK      NEGOTIABLE     03/08/2019   Wells Fargo Bank N.A - CDA           652.60      USD
ZIMS BAGGING COMPANY                                             649585          CHECK      NEGOTIABLE     03/22/2019   Wells Fargo Bank N.A - CDA         5,241.70      USD
   ZIMS BAGGING COMPANY Total                                                                                                                              8,660.25

                                               Grand Total                                                                                           61,711,124.73




                                                                                                                                                                               Page: 24 of 24
19-11608-mew   Doc 123   Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                      Pg 61 of 76




               STATEMENT OF FINANCIAL AFFAIRS


                                EXHIBIT
                           PART 2, QUESTION 4

    PAYMENTS OR OTHER TRANSFERS OF PROPERTY MADE
       WITHIN 1 YEAR BEFORE FILING THIS CASE THAT
                 BENEFITTED ANY INSIDER
                              19-11608-mew       Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29         Main Document
                                                                          Pg 62 of 76


Hollander Sleep Products, LLC
Case #19-11608
SOFA 4: Payments or other transfers of property made within 1 year before filing this case that benefited any insider.


                  Insider                     Check Date        Amount            Reason for Payments                       Relationship to Debtor
James Allen                                      5/18/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                       6/1/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      6/15/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      6/29/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      7/13/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      7/27/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      8/10/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      8/24/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                       9/7/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      9/21/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                      10/5/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                     10/19/2018       $14,107.00              Wages                           Former Chief Financial Officer
James Allen                                     10/19/2018       $27,680.42     Expense Re-imbursement                   Former Chief Financial Officer
James Allen                                      11/2/2018       $22,798.70           Accrued PTO                        Former Chief Financial Officer
James Allen                                     11/16/2018       $14,107.00            Severance                         Former Chief Financial Officer
James Allen                                     11/30/2018       $14,107.00            Severance                         Former Chief Financial Officer
James Allen                                     12/14/2018       $14,107.00            Severance                         Former Chief Financial Officer
James Allen                                     12/28/2018       $14,107.00            Severance                         Former Chief Financial Officer
James Allen                                      1/11/2019       $14,107.00            Severance                         Former Chief Financial Officer
James Allen                                      1/18/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      1/25/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                       2/1/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                       2/8/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      2/15/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      2/22/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                       3/1/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                       3/8/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      3/15/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      3/22/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      3/29/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                       4/5/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      4/12/2019        $7,053.50            Severance                         Former Chief Financial Officer
James Allen                                      4/19/2019        $7,053.50            Severance                         Former Chief Financial Officer



                                                                                                                                                          Page: 1 of 15
                            19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                     Pg 63 of 76


                  Insider              Check Date          Amount        Reason for Payments                 Relationship to Debtor
James Allen                               4/26/2019          $7,053.50        Severance                   Former Chief Financial Officer
James Allen                                5/3/2019          $7,053.50        Severance                   Former Chief Financial Officer
James Allen                               5/10/2019          $7,053.50        Severance                   Former Chief Financial Officer
James Allen                                6/1/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               6/15/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               6/29/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               7/13/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               7/27/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               8/10/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               8/24/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                                9/7/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               9/21/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                               10/5/2018            $282.14       401K Match                   Former Chief Financial Officer
James Allen                              10/19/2018            $282.14       401K Match                   Former Chief Financial Officer
   James Allen Total                                       $413,311.16
Chris Baker                                  7/2/2018       $12,500.00    Quarterly Board Fee                   Board Member
Chris Baker                                 10/5/2018       $24,207.70          Wages                    Former Chief Executive Officer
Chris Baker                                10/19/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                 11/2/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                11/16/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                11/30/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                12/14/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                12/28/2018       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                 1/11/2019       $20,173.08          Wages                    Former Chief Executive Officer
Chris Baker                                 1/18/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 1/25/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                  2/1/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                  2/8/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 2/15/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 2/22/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                  3/1/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                  3/8/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 3/15/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 3/22/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 3/29/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                  4/5/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 4/12/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 4/19/2019       $10,086.54          Wages                    Former Chief Executive Officer
Chris Baker                                 4/26/2019        $2,214.58          Wages                        Executive Chairman


                                                                                                                                           Page: 2 of 15
                             19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                      Pg 64 of 76


                   Insider               Check Date         Amount          Reason for Payments              Relationship to Debtor
Chris Baker                                   5/3/2019        $2,214.58           Wages                       Executive Chairman
Chris Baker                                  5/10/2019        $2,214.58           Wages                       Executive Chairman
Chris Baker                                  5/17/2019        $2,214.58           Wages                       Executive Chairman
Chris Baker                           5/19/18-4/12/19        $56,858.06   Expense Re-imbursement          Former Chief Executive Officer
   Chris Baker Total                                        $384,847.20
Claude Carroll                               5/18/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                                6/1/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               6/15/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               6/29/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               7/13/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               7/27/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               8/10/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               8/24/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                                9/7/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               9/21/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               10/5/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                              10/19/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               11/2/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                              11/16/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                              11/30/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                              12/14/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                              12/28/2018       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               1/11/2019       $13,019.12           Wages                     Chief Supply Chain Officer
Claude Carroll                               1/18/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               1/25/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                2/1/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                2/8/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               2/15/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               2/22/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                3/1/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                3/8/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               3/15/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               3/22/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               3/29/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                4/5/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               4/12/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               4/19/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               4/26/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                5/3/2019        $6,509.56           Wages                     Chief Supply Chain Officer


                                                                                                                                           Page: 3 of 15
                             19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                      Pg 65 of 76


                   Insider               Check Date         Amount          Reason for Payments              Relationship to Debtor
Claude Carroll                               5/10/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                               5/17/2019        $6,509.56           Wages                     Chief Supply Chain Officer
Claude Carroll                                6/1/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               6/15/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               6/29/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               7/13/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               7/27/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               8/10/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               8/24/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                                9/7/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               9/21/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               10/5/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                              10/19/2018          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               1/11/2019          $455.67         401K Match                  Chief Supply Chain Officer
Claude Carroll                               1/18/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               1/25/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                2/1/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                2/8/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               2/15/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               2/22/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                3/1/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                3/8/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               3/15/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               3/22/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               3/29/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                4/5/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               4/12/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               4/19/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               4/26/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                                5/3/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               5/10/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                               5/17/2019          $227.83         401K Match                  Chief Supply Chain Officer
Claude Carroll                        5/19/18-5/19/19        $60,492.52   Expense Re-imbursement            Chief Supply Chain Officer
   Claude Carroll Total                                     $421,577.74
William Deliberti                           5/18/2018        $13,197.37           Wages                     VP Sales Retail Executive
William Deliberti                            6/1/2018        $13,197.37           Wages                     VP Sales Retail Executive
William Deliberti                           6/15/2018        $13,197.37           Wages                     VP Sales Retail Executive
William Deliberti                           6/29/2018        $13,197.37           Wages                     VP Sales Retail Executive
William Deliberti                           7/13/2018        $13,197.37           Wages                     VP Sales Retail Executive


                                                                                                                                         Page: 4 of 15
                              19-11608-mew   Doc 123    Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                     Pg 66 of 76


                    Insider              Check Date        Amount        Reason for Payments               Relationship to Debtor
William Deliberti                           7/27/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           8/10/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           8/24/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                            9/7/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           9/21/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           10/5/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                          10/19/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           11/2/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                          11/16/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                          11/30/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                          12/14/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                          12/28/2018       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           1/11/2019       $13,197.37         Wages                       VP Sales Retail Executive
William Deliberti                           1/18/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           1/25/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            2/1/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            2/8/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           2/15/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           2/22/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            3/1/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            3/8/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           3/15/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           3/22/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           3/29/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            4/5/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           4/12/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           4/19/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           4/26/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            5/3/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           5/10/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                           5/17/2019        $6,598.69         Wages                       VP Sales Retail Executive
William Deliberti                            6/1/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           6/15/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           6/29/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           7/13/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           7/27/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           8/10/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                           8/24/2018         $395.92        401K Match                    VP Sales Retail Executive
William Deliberti                            9/7/2018         $395.92        401K Match                    VP Sales Retail Executive


                                                                                                                                       Page: 5 of 15
                             19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                      Pg 67 of 76


                   Insider               Check Date         Amount          Reason for Payments             Relationship to Debtor
William Deliberti                            9/21/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                            10/5/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                           10/19/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                            11/2/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                           11/16/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                           11/30/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                           12/14/2018          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                            1/11/2019          $395.92         401K Match                  VP Sales Retail Executive
William Deliberti                            1/18/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            1/25/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             2/1/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             2/8/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            2/15/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            2/22/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             3/1/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             3/8/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            3/15/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            3/22/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            3/29/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             4/5/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            4/12/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            4/19/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            4/26/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                             5/3/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            5/10/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                            5/17/2019           $65.99         401K Match                  VP Sales Retail Executive
William Deliberti                     5/19/18-5/19/19        $59,083.27   Expense Re-imbursement            VP Sales Retail Executive
   William Deliberti Total                                  $422,934.89
Mark Richard Eichhorn                       5/18/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                        6/1/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       6/15/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       6/29/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       7/13/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       7/27/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       8/10/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       8/24/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                        9/7/2018        $17,240.76           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       9/21/2018        $12,068.53           Wages                   Former Chief Executive Officer
Mark Richard Eichhorn                       10/5/2018        $17,240.76         Severance                 Former Chief Executive Officer


                                                                                                                                           Page: 6 of 15
                                 19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                          Pg 68 of 76


                   Insider                   Check Date         Amount          Reason for Payments               Relationship to Debtor
Mark Richard Eichhorn                             6/1/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            6/15/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            6/29/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            7/13/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            7/27/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            8/10/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                            8/24/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                             9/7/2018          $517.22         401K Match                 Former Chief Executive Officer
Mark Richard Eichhorn                     5/19/18-9/11/18        $14,434.42   Expense Re-imbursement           Former Chief Executive Officer
   Mark Richard Eichhorn Total                                  $203,048.31
Michelle Eisner                                  5/18/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                   6/1/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  6/15/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  6/29/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  7/13/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  7/27/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  8/10/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  8/24/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                   9/7/2018       $11,684.32           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                  9/21/2018       $10,423.79        Accrued PTO                Former Chief HR & Talent Officer
Michelle Eisner                                  9/21/2018        $3,513.38           Wages                   Former Chief HR & Talent Officer
Michelle Eisner                                   6/1/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  6/15/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  6/29/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  7/13/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  7/27/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  8/10/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  8/24/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                   9/7/2018          $408.55         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                                  9/21/2018          $122.56         401K Match                Former Chief HR & Talent Officer
Michelle Eisner                           5/19/18-9/5/18          $9,502.94   Expense Re-imbursement          Former Chief HR & Talent Officer
   Michelle Eisner Total                                        $131,989.95
May Huneidi                                     1/11/2019         $5,658.56           Wages                      Chief Information Officer
May Huneidi                                     1/18/2019         $5,658.56           Wages                      Chief Information Officer
May Huneidi                                     1/25/2019         $5,658.56           Wages                      Chief Information Officer
May Huneidi                                      2/1/2019         $5,664.33           Wages                      Chief Information Officer
May Huneidi                                      2/8/2019         $5,687.41           Wages                      Chief Information Officer
May Huneidi                                     2/15/2019         $5,658.56           Wages                      Chief Information Officer
May Huneidi                                     2/22/2019         $5,670.10           Wages                      Chief Information Officer


                                                                                                                                                Page: 7 of 15
                            19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                     Pg 69 of 76


                  Insider               Check Date         Amount          Reason for Payments                  Relationship to Debtor
May Huneidi                                  3/1/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                  3/8/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 3/15/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 3/22/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 3/29/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                  4/5/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 4/12/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 4/19/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 4/26/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                  5/3/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 5/10/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                 5/17/2019        $5,664.33           Wages                         Chief Information Officer
May Huneidi                                  2/1/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                  2/8/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 2/15/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 2/22/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                  3/1/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                  3/8/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 3/15/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 3/22/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 3/29/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                  4/5/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 4/12/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 4/19/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 4/26/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                  5/3/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 5/10/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                                 5/17/2019          $198.05         401K Match                      Chief Information Officer
May Huneidi                          5/19/18-5/19/19           $169.56   Expense Re-imbursement                Chief Information Officer
   May Huneidi Total                                       $110,966.40
Beth Mack                                  5/18/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                   6/1/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  6/15/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  6/29/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  7/13/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  7/27/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  8/10/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                  8/24/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality
Beth Mack                                   9/7/2018        $14,974.36           Wages             President Merchandising, Marketing, & Hospitality


                                                                                                                                           Page: 8 of 15
                      19-11608-mew   Doc 123    Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                             Pg 70 of 76


            Insider              Check Date        Amount        Reason for Payments                   Relationship to Debtor
Beth Mack                           9/21/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           10/5/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                          10/19/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           11/2/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                          11/16/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                          11/30/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                          12/14/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                          12/28/2018       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           1/11/2019       $14,974.36         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           1/18/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           1/25/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            2/1/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            2/8/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           2/15/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           2/22/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            3/1/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            3/8/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           3/15/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           3/22/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           3/29/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            4/5/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           4/12/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           4/19/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           4/26/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            5/3/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           5/10/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                           5/17/2019        $7,487.18         Wages               President Merchandising, Marketing, & Hospitality
Beth Mack                            6/1/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           6/15/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           6/29/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           7/13/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           7/27/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           8/10/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           8/24/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                            9/7/2018         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           1/11/2019         $524.10        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           1/18/2019         $262.05        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                           1/25/2019         $262.05        401K Match            President Merchandising, Marketing, & Hospitality
Beth Mack                            2/1/2019         $262.05        401K Match            President Merchandising, Marketing, & Hospitality


                                                                                                                                  Page: 9 of 15
                           19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                    Pg 71 of 76


                 Insider               Check Date         Amount          Reason for Payments                 Relationship to Debtor
Beth Mack                                   2/8/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  2/15/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  2/22/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                   3/1/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                   3/8/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  3/15/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  3/22/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  3/29/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                   4/5/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  4/12/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  4/19/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  4/26/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                   5/3/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  5/10/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                                  5/17/2019          $262.05         401K Match          President Merchandising, Marketing, & Hospitality
Beth Mack                           5/19/18-5/19/19        $33,143.27   Expense Re-imbursement    President Merchandising, Marketing, & Hospitality
   Beth Mack Total                                        $446,884.79
Sandra McNeil                             12/28/2018        $1,065.77   Expense Re-imbursement                    SVP Ecommerce
Sandra McNeil                              1/11/2019        $6,052.15           Wages                             SVP Ecommerce
Sandra McNeil                              1/18/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              1/25/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               2/1/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               2/8/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              2/15/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              2/22/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               3/1/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               3/8/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              3/15/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              3/22/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              3/29/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               4/5/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              4/12/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              4/19/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              4/26/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                               5/3/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              5/10/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              5/17/2019        $6,052.16           Wages                             SVP Ecommerce
Sandra McNeil                              3/15/2019          $211.83         401K Match                          SVP Ecommerce
Sandra McNeil                              3/22/2019          $211.83         401K Match                          SVP Ecommerce


                                                                                                                                        Page: 10 of 15
                            19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                     Pg 72 of 76


                  Insider               Check Date         Amount          Reason for Payments               Relationship to Debtor
Sandra McNeil                               3/29/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                                4/5/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                               4/12/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                               4/19/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                               4/26/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                                5/3/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                               5/10/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                               5/17/2019          $211.83         401K Match                       SVP Ecommerce
Sandra McNeil                        5/19/18-5/19/19        $24,264.64   Expense Re-imbursement                 SVP Ecommerce
   Sandra McNeil Total                                     $142,439.74
Rafael A Rodriguez                          5/18/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                           6/1/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          6/15/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          6/29/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          7/13/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          7/27/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          8/10/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          8/24/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                           9/7/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          9/21/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          10/5/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                         10/19/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          11/2/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                         11/16/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                         11/30/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                         12/14/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                         12/28/2018       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          1/11/2019       $13,462.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          1/18/2019        $6,731.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                          1/25/2019        $6,731.00           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                           2/1/2019        $1,343.89           Wages                   Former Chief Operations Officer
Rafael A Rodriguez                           2/8/2019       $12,095.03         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                          2/15/2019        $2,378.69        Accrued PTO                Former Chief Operations Officer
Rafael A Rodriguez                          2/15/2019        $6,719.46         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                          2/22/2019        $6,719.46         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                           3/1/2019        $6,719.46         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                           3/8/2019        $6,719.46         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                          3/15/2019        $6,719.46         Severance                 Former Chief Operations Officer
Rafael A Rodriguez                          3/22/2019        $6,719.46         Severance                 Former Chief Operations Officer


                                                                                                                                      Page: 11 of 15
                                 19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                          Pg 73 of 76


                  Insider                    Check Date         Amount          Reason for Payments               Relationship to Debtor
Rafael A Rodriguez                               3/29/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                                4/5/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                               4/12/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                               4/19/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                               4/26/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                                5/3/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                               5/10/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                               5/17/2019        $6,719.46          Severance                Former Chief Operations Officer
Rafael A Rodriguez                                6/1/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               6/15/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               6/29/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               7/13/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               7/27/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               8/10/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               8/24/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                                9/7/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               9/21/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               10/5/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                              10/19/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               11/2/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                              11/16/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                              11/30/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                              12/14/2018          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               1/11/2019          $379.65         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               1/18/2019          $189.82         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                               1/25/2019          $189.82         401K Match                Former Chief Operations Officer
Rafael A Rodriguez                        5/19/18-1/21/19        $26,001.17   Expense Re-imbursement          Former Chief Operations Officer
    Rafael A Rodriguez Total                                    $398,123.26
Meg Hansil Armstrong                             6/1/2018         $9,000.16         Severance                    Former SVP Ecommerce
Meg Hansil Armstrong                            6/15/2018         $9,000.16         Severance                    Former SVP Ecommerce
Meg Hansil Armstrong                            6/29/2018         $9,000.16         Severance                    Former SVP Ecommerce
Meg Hansil Armstrong                            7/13/2018         $9,000.16         Severance                    Former SVP Ecommerce
Meg Hansil Armstrong                            7/27/2018         $9,000.16         Severance                    Former SVP Ecommerce
    Meg Hansil Armstrong Total                                   $45,000.80
Cristina Kopecky                                 6/1/2018         $9,869.23           Wages                   President PCF Cushion Company
Cristina Kopecky                                6/15/2018         $9,869.23           Wages                   President PCF Cushion Company
Cristina Kopecky                                6/29/2018         $9,869.23           Wages                   President PCF Cushion Company
Cristina Kopecky                                7/13/2018         $9,869.23           Wages                   President PCF Cushion Company
Cristina Kopecky                                7/27/2018         $9,869.23           Wages                   President PCF Cushion Company


                                                                                                                                           Page: 12 of 15
                             19-11608-mew   Doc 123     Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                     Pg 74 of 76


                   Insider              Check Date         Amount        Reason for Payments                 Relationship to Debtor
Cristina Kopecky                           8/10/2018         $9,869.24         Wages                     President PCF Cushion Company
Cristina Kopecky                           8/24/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                            9/7/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                           9/21/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                           10/5/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                          10/19/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                           11/2/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                          11/16/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                          11/30/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                          12/14/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                          12/28/2018         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                           1/11/2019         $9,869.23         Wages                     President PCF Cushion Company
Cristina Kopecky                           1/25/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                            2/8/2019       $103,000.00         Bonus                     President PCF Cushion Company
Cristina Kopecky                            2/8/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                           2/22/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                            3/8/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                           3/22/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                            4/5/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                           4/19/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                            5/3/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                           5/17/2019        $11,176.93         Wages                     President PCF Cushion Company
Cristina Kopecky                             6/1/2018         $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           6/15/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           6/29/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           7/13/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           7/27/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           8/10/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           8/24/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                             9/7/2018         $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           9/21/2018          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           10/5/2018          $190.04        401K Match                  President PCF Cushion Company
Cristina Kopecky                           1/11/2019          $196.92        401K Match                  President PCF Cushion Company
Cristina Kopecky                           1/25/2019          $223.08        401K Match                  President PCF Cushion Company
Cristina Kopecky                             2/8/2019         $223.08        401K Match                  President PCF Cushion Company
Cristina Kopecky                           2/22/2019          $390.38        401K Match                  President PCF Cushion Company
Cristina Kopecky                             3/8/2019         $390.38        401K Match                  President PCF Cushion Company
Cristina Kopecky                           3/22/2019          $390.38        401K Match                  President PCF Cushion Company
Cristina Kopecky                             4/5/2019         $390.38        401K Match                  President PCF Cushion Company


                                                                                                                                    Page: 13 of 15
                             19-11608-mew   Doc 123      Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                      Pg 75 of 76


                   Insider               Check Date         Amount         Reason for Payments                Relationship to Debtor
Cristina Kopecky                            4/19/2019           $390.38        401K Match                 President PCF Cushion Company
Cristina Kopecky                              5/3/2019          $390.38        401K Match                 President PCF Cushion Company
Cristina Kopecky                            5/17/2019           $390.38        401K Match                 President PCF Cushion Company
    Cristina Kopecky Total                                  $376,707.35
George Photakis                               6/1/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              6/15/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              6/29/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              7/13/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              7/27/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              8/10/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              8/24/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                               9/7/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                               9/7/2018       $10,909.40        Vacation Pay               Former Chief Information Officer
George Photakis                               9/7/2018        $5,500.00         Relocation                Former Chief Information Officer
George Photakis                              9/21/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              10/5/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                             10/19/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                              11/2/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                             11/16/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                             11/30/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                             12/14/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                             12/28/2018        $9,507.10           Wages                   Former Chief Information Officer
George Photakis                               6/1/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              6/15/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              6/29/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              7/13/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              7/27/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              8/10/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                              8/24/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                               9/7/2018          $332.75         401K Match                Former Chief Information Officer
George Photakis                       5/19/18-8/31/18           $987.83   Expense Re-imbursement          Former Chief Information Officer
    George Photakis Total                                   $172,172.83
Thomas Ferguson                              7/2/2018         $5,000.00     Quarterly Board Fee             Independent Board Member
Thomas Ferguson                              9/7/2018           $702.00   Expense Re-imbursement            Independent Board Member
Thomas Ferguson                             10/5/2018         $5,000.00     Quarterly Board Fee             Independent Board Member
Thomas Ferguson                              1/3/2019         $5,000.00     Quarterly Board Fee             Independent Board Member
    Thomas Ferguson Total                                    $15,702.00
Matthew Kahn                                5/15/2019        $10,833.00     Monthly Board Fees              Independent Board Member
    Matthew Kahn Total                                       $10,833.00


                                                                                                                                        Page: 14 of 15
                                 19-11608-mew   Doc 123    Filed 06/21/19 Entered 06/21/19 23:35:29   Main Document
                                                                        Pg 76 of 76


                     Insider                Check Date        Amount          Reason for Payments              Relationship to Debtor
Sentinel Capital Partners                     05/25/2018          $302.04   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     06/08/2018        $2,099.25   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     08/10/2018          $694.28   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     08/15/2018      $500,000.00   Management Services Fee                  Ownership
Sentinel Capital Partners                     09/28/2018          $540.70   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     10/05/2018        $2,543.45   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     11/16/2018          $593.91   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     12/07/2018       $14,084.72   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     12/28/2018        $4,203.52   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     02/01/2019        $1,817.31   Expense Re-imbursement                   Ownership
Sentinel Capital Partners                     03/22/2019        $7,911.14   Expense Re-imbursement                   Ownership
   Sentinel Capital Partners Total                            $534,790.32
                              Grand Total                  $4,231,329.74




                                                                                                                                        Page: 15 of 15
